Exhibit 10.1
 
 
Published CUSIP Number: 44746FAA1
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of April 14, 2011
among
HURON CONSULTING GROUP INC.,
as Borrower,
CERTAIN SUBSIDIARIES,
as Guarantors,
THE LENDERS PARTY HERETO
and
BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent
JPMORGAN CHASE BANK, N.A.
as Syndication Agent
PNC BANK,
HARRIS BANK and
KEY BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
J.P. MORGAN SECURITIES LLC
as Joint Lead Arrangers and Joint Book Managers
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Article and Section   Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
  1
1.01
  Defined Terms   1
1.02
  Other Interpretive Provisions   27
1.03
  Accounting Terms; Calculation of Financial Covenants on a Pro Forma Basis   28
1.04
  Rounding   29
1.05
  Times of Day   29
1.06
  Letter of Credit Amounts   29
1.07
  Additional Alternative Currencies   29
1.08
  Change of Currency   29
1.09
  Exchange Rates; Currency Equivalents   30 ARTICLE II COMMITMENTS AND CREDIT
EXTENSIONS   30
2.01
  Revolving Loans   30
2.02
  Borrowings, Conversions and Continuations of Loans   32
2.03
  Letters of Credit   33
2.04
  Additional Provisions with respect to Swing Line Loans   41
2.05
  Prepayments   43
2.06
  Termination or Reduction of Aggregate Revolving Commitments.   45
2.07
  Repayment of Loans   46
2.08
  Interest   46
2.09
  Fees   47
2.10
  Computation of Interest and Fees; Retroactive Adjustments of Applicable
Percentage   47
2.11
  Evidence of Debt   48
2.12
  Payments Generally; Administrative Agent's Clawback   48
2.13
  Sharing of Payments by Lenders   50
2.14
  Cash Collateral   51 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY   53
3.01
  Taxes   53
3.02
  Illegality   57
3.03
  Inability to Determine Rates   57
3.04
  Increased Costs   57
3.05
  Compensation for Losses   59
3.06
  Mitigation of Obligations; Replacement of Lenders   59
3.07
  Survival   60 ARTICLE IV GUARANTY   60
4.01
  The Guaranty   60
4.02
  Obligations Unconditional   60
4.03
  Reinstatement   61
4.04
  Certain Waivers   61
4.05
  Remedies   62
4.06
  Rights of Contribution   62
4.07
  Guarantee of Payment; Continuing Guarantee   62 ARTICLE V CONDITIONS PRECEDENT
TO CREDIT EXTENSIONS   62
5.01
  Conditions of Effectiveness   62
5.02
  Conditions to all Credit Extensions   64 ARTICLE VI REPRESENTATIONS AND
WARRANTIES   64
6.01
  Existence, Qualification and Power   64
6.02
  Authorization; No Contravention   65

 



--------------------------------------------------------------------------------



 



          Article and Section   Page
6.03
  Governmental Authorization; Other Consents   65
6.04
  Binding Effect   65
6.05
  Financial Statements; No Material Adverse Effect   65
6.06
  Litigation   66
6.07
  No Default   66
6.08
  Ownership of Property; Liens   66
6.09
  Environmental Compliance   66
6.10
  Insurance   67
6.11
  Taxes   67
6.12
  ERISA Compliance   67
6.13
  Subsidiaries   68
6.14
  Margin Regulations; Investment Company Act   68
6.15
  Disclosure   68
6.16
  Compliance with Laws   68
6.17
  Intellectual Property; Licenses, Etc   69
6.18
  Solvency   69
6.19
  Perfection of Security Interests in the Collateral   69
6.20
  Business Locations; Taxpayer Identification Number   70
6.21
  Licensing and Accreditation   70
6.22
  Labor Matters.   70 ARTICLE VII AFFIRMATIVE COVENANTS   71
7.01
  Financial Statements   71
7.02
  Certificates; Other Information   71
7.03
  Notices   73
7.04
  Payment of Taxes   73
7.05
  Preservation of Existence, Etc   74
7.06
  Maintenance of Properties   74
7.07
  Maintenance of Insurance   74
7.08
  Compliance with Laws   74
7.09
  Books and Records   75
7.10
  Inspection Rights   75
7.11
  Use of Proceeds   75
7.12
  Additional Subsidiaries   75
7.13
  Pledged Assets   75 ARTICLE VIII NEGATIVE COVENANTS   76
8.01
  Liens   76
8.02
  Investments   78
8.03
  Indebtedness   79
8.04
  Fundamental Changes   80
8.05
  Dispositions   80
8.06
  Restricted Payments   81
8.07
  Change in Nature of Business   81
8.08
  Transactions with Affiliates and Insiders; Management Fees   81
8.09
  Burdensome Agreements   81
8.10
  Use of Proceeds   82
8.11
  Financial Covenants   82
8.12
  Organization Documents; Fiscal Year; Legal Name, State of Formation and    
 
  Form of Entity   82
8.13
  Ownership of Subsidiaries   82 ARTICLE IX EVENTS OF DEFAULT AND REMEDIES   82
9.01
  Events of Default   82

 



--------------------------------------------------------------------------------



 



          Article and Section   Page
9.02
  Remedies Upon Event of Default   84
9.03
  Application of Funds   85 ARTICLE X ADMINISTRATIVE AGENT AND COLLATERAL AGENT
  86
10.01
  Appointment and Authorization of Administrative Agent and Collateral Agent  
86
10.02
  Rights as a Lender   86
10.03
  Exculpatory Provisions   87
10.04
  Reliance by Administrative Agent   87
10.05
  Delegation of Duties   88
10.06
  Resignation of Administrative Agent   88
10.07
  Non-Reliance on Administrative Agent and Other Lenders   89
10.08
  No Other Duties   89
10.09
  Administrative Agent May File Proofs of Claim   89
10.10
  Collateral and Guaranty Matters   90 ARTICLE XI MISCELLANEOUS   90
11.01
  Amendments, Etc   90
11.02
  Notices; Effectiveness; Electronic Communications   92
11.03
  No Waiver; Cumulative Remedies; Enforcement   94
11.04
  Expenses; Indemnity; and Damage Waiver   94
11.05
  Payments Set Aside   96
11.06
  Successors and Assigns   96
11.07
  Treatment of Certain Information; Confidentiality   100
11.08
  Set-off   101
11.09
  Interest Rate Limitation   101
11.10
  Counterparts; Integration; Effectiveness   102
11.11
  Survival of Representations and Warranties   102
11.12
  Severability   102
11.13
  Replacement of Lenders   102
11.14
  Governing Law; Jurisdiction; Etc   103
11.15
  Waiver of Jury Trial   104
11.16
  No Advisory or Fiduciary Responsibility   104
11.17
  Electronic Execution of Assignments and Certain Other Documents   105
11.18
  Subordination of Intercompany Indebtedness   105
11.19
  USA PATRIOT Act   106
11.20
  Judgment Currency   106

 



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule 2.01
  Lenders and Commitments
Schedule 2.03
  Existing Letters of Credit
Schedule 6.06
  Litigation
Schedule 6.13
  Subsidiaries
Schedule 6.17
  IP Rights
Schedule 6.20-1
  Business Locations
Schedule 6.20-2
  Chief Executive Offices; Taxpayer Identification Numbers and Organizational
Identification Numbers
Schedule 6.20-3
  Changes in Name or State of Formation; Mergers and other Changes in Structure
Schedule 8.01
  Existing Liens
Schedule 8.02
  Existing Investments
Schedule 8.03
  Existing Indebtedness
Schedule 11.02
  Notice Addresses

EXHIBITS

     
Exhibit 2.01
  Form of Lender Joinder Agreement
Exhibit 2.02
  Form of Loan Notice
Exhibit 2.04
  Form of Swing Line Loan Notice
Exhibit 2.11-1
  Form of Revolving Note
Exhibit 2.11-2
  Form of Swing Line Note
Exhibit 2.11-3
  Form of Term Loan Note
Exhibit 7.02(b)
  Form of Compliance Certificate
Exhibit 7.12
  Form of Guarantor Joinder Agreement
Exhibit 11.06
  Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This AMENDED AND RESTATED CREDIT AGREEMENT (the “Credit Agreement”) is
entered into as of April 14, 2011, among (i) HURON CONSULTING GROUP INC., a
Delaware corporation, as Borrower; (ii) the Subsidiaries identified herein, as
Guarantors; (iii) the Lenders identified herein; and BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent.
WITNESSETH
     WHEREAS, a $400 million revolving credit and term loan facility (the
“Existing Credit Facility”) was established pursuant to terms of that Credit
Agreement dated as of June 7, 2006 (as amended and modified, the “Existing
Credit Agreement”) among Huron Consulting Group Inc., a Delaware corporation, as
borrower, the lenders identified therein and Bank of America, N.A., as
Administrative Agent;
     WHEREAS, the Borrower has requested revolving credit and term loan
facilities in amendment to and restatement of the Existing Credit Facilities for
the purposes set forth herein; and
     WHEREAS, the Lenders have agreed to provide the requested credit facilities
on the terms and conditions set forth herein;
     WHEREAS, this Credit Agreement is given in amendment to, restatement of and
substitution for the Existing Credit Agreement;
     NOW, THEREFORE, in consideration of these premises and the mutual covenants
and agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms.
     As used in this Agreement, the following terms shall have the meanings set
forth below:
     “Acquisition” means, with respect to any Person, the acquisition by such
Person, in a single transaction or in a series of related transactions, of
either (a) all or any substantial portion of the property of, or a line of
business, division or operating group of, another Person or (b) at least a
majority of the Equity Interests of another Person entitled to vote for members
of the board of directors or equivalent governing body of such Person, in each
case whether or not involving a merger or consolidation with such other Person.
     “Acquisition Consideration” means, with respect to any Acquisition, the
aggregate cash and non-cash consideration for such Acquisition. The “Acquisition
Consideration” for any Acquisition expressly includes Indebtedness assumed in
such Acquisition and the good faith estimate by the Borrower of the maximum
amount of any deferred purchase price obligations (excluding earn-out payments)
incurred in connection with such Acquisition. The “Acquisition Consideration”
for any Acquisition expressly excludes Equity Interests of the Borrower issued
to the seller as consideration for such Acquisition.

 



--------------------------------------------------------------------------------



 



     “Adequate Assurance” means (i) with respect to L/C Obligations, such
assurance as the L/C Issuer may require in its discretion, and (ii) with respect
to Swing Line Loans, such assurance as the Swing Line Lender may require in its
discretion, in each case, that any Defaulting Lender will be capable of honoring
its obligations to fund its portion of L/C Obligations and Swing Line Loans, as
appropriate, and participation interests therein, including existing and future
obligations hereunder and under the other Loan Documents. Adequate Assurance may
be in the form of cash collateral, posting of letters of credit or other
arrangement, in each case in form, amount and other respects satisfactory to the
L/C Issuer or Swing Line Lender, as applicable, in their discretion.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 11.02, or such other
address or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders.
     “Administrative Questionnaire” means an administrative questionnaire for
the Lenders in a form provided by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitment Percentage” means, for each Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), the numerator of
which is the amount of such Lender’s respective Revolving Commitment and Term
Loan Commitment, and the denominator of which is the Aggregate Commitments.
     “Aggregate Commitments” means the aggregate amount of Revolving Commitments
and the Term Loan Commitments.
     “Aggregate Revolving Commitments” means the Revolving Commitments of all
the Lenders. The amount of the Aggregate Revolving Commitments in effect on the
Closing Date is One Hundred Fifty Million Dollars ($150,000,000).
     “Aggregate Revolving Committed Amount” has the meaning provided in Section
2.01(a).
     “Alternative Currency” means each of Euro, Saudi Riyal, Sterling, Yen,
Rupee and each other currency (other than Dollars) that is approved in
accordance with Section 1.07.
     “Alternative Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
     “Alternative Currency Sublimit” means the meaning specified in Section
2.03(a). The Alternative Currency Sublimit on the Closing Date is Ten Million
Dollars ($10,000,000). The Alternative Currency Sublimit is part of, and not in
addition to, the Letter of Credit Sublimit.

 



--------------------------------------------------------------------------------



 



     “Applicable Percentage” means the following percentages per annum, based
upon the Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):

                                                      Revolving Loans and Term
Loan             Consolidated Leverage   Eurodollar   Base Rate   Letter of
Credit   Commitment Pricing Tier   Ratio   Rate Loans   Loans   Fee   Fee  
5
    > 2.5:1.0       2.75 %     1.75 %     2.75 %     0.50 %
4
  > 2.0:1.0, but ≤ 2.5:1.0     2.50 %     1.50 %     2.50 %     0.45 %
3
  > 1.5:1.0, but ≤ 2.0:1.0     2.25 %     1.25 %     2.25 %     0.40 %
2
  > 1.0:1.0, but ≤ 1.5:1.0     2.00 %     1.00 %     2.00 %     0.35 %
1
    ≤ 1.0:1.0       1.75 %     0.75 %     1.75 %     0.30 %

Any increase or decrease in the Applicable Percentage resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 5 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the first
Business Day immediately following the date on which such Compliance Certificate
is delivered in accordance with Section 7.02(b). The Applicable Percentage in
effect from the Closing Date through the first Business Day immediately
following the date a Compliance Certificate is required to be delivered pursuant
to Section 7.02(b) for the fiscal quarter ending June 30, 2011 shall be
determined based upon Pricing Tier 5. Notwithstanding anything to the contrary
contained in this definition, the determination of the Applicable Percentage for
any period shall be subject to the provisions of Section 2.10(b).
     “Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arrangers” means MLPF&S and J.P. Morgan Securities LLC, in their capacity
as joint lead arrangers and joint book managers.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.06(b)) and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, with respect to any Person on any date,
(a) in respect of any Capital Lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a

 



--------------------------------------------------------------------------------



 



Capital Lease, (c) in respect of any Securitization Transaction, the outstanding
principal amount of such financing, after taking into account reserve accounts
and making appropriate adjustments, determined by the Administrative Agent in
its reasonable judgment and (d) in respect of any Sale and Leaseback
Transaction, the present value (discounted in accordance with GAAP at the debt
rate implied in the applicable lease) of the obligations of the lessee for
rental payments during the term of such lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended December 31,
2010, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal year, including the notes thereto.
     “Availability” means an amount equal to the difference of the Aggregate
Revolving Commitments less the Total Revolving Outstandings.
     “Availability Period” means the period from and including the Closing Date
to the earlier of (a) with respect to the Revolving Commitments (other than
issuance and extension of Letters of Credit), the Maturity Date, and with
respect to the issuance and extension of Letters of Credit, the Letter of Credit
Expiration Date and (b) the date of termination of the Aggregate Revolving
Commitments in accordance with the provisions hereof.
     “Bank of America” means Bank of America, N.A., and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus one-half of one percent (0.5%),
(b) the Prime Rate and (c) except during a Eurodollar Unavailability Period, the
Eurodollar Rate plus one percent (1.0%).
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Borrower” means Huron Consulting Group Inc., a Delaware corporation, and
its successors and permitted assigns.
     “Borrower Materials” has the meaning specified in Section 7.02.
     “Borrowing” means (a) a borrowing consisting of simultaneous Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period, or (b) a borrowing of Swing Line Loans, as appropriate.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan or any Base Rate Loan bearing
interest at a rate based on the Eurodollar Rate, means any such day that is also
a London Banking Day.
     “Businesses” has the meaning specified in Section 6.09(a).
     “Capital Lease” means, as applied to any Person, any lease of any property
by that Person as lessee that is required to be accounted for as a capital lease
on the balance sheet of that Person in accordance with GAAP as in effect on the
date hereof (without regard to any change in GAAP after the date hereof).

 



--------------------------------------------------------------------------------



 



     “Cash Collateralize” means to pledge and deposit, for the benefit of the
L/C Issuer, Swing Line Lender and the Lenders, as appropriate, as collateral for
the L/C Obligations, cash or deposit account balances pursuant to documentation
in form and substance reasonably satisfactory to the Administrative Agent,
Collateral Agent, L/C Issuer or Swing Line Lender, as appropriate. Derivatives
of such term have corresponding meanings.
     “Cash Equivalents” means, as at any date, (a) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than one year from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and
(e) investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d).
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
     “Change of Control” means the occurrence of any of the following events:
(a) Any Person or group of Persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934 (the “Act”), shall acquire beneficial
ownership (within the meaning of Rule 13d-3 promulgated under such Act) of more
than twenty-five percent (25%) of the outstanding securities (on a fully diluted
basis and taking into account any securities or contract rights exercisable,
exchangeable or convertible into equity securities) of the Borrower having
voting rights in the election of directors under normal circumstances; (b) a
majority of the members of the Board of Directors of the Borrower shall cease to
be Continuing Members; or (c) the Borrower shall cease to, directly or
indirectly, own and control sixty-six percent (66%) of each class of the
outstanding Capital Securities of any Wholly-Owned Domestic Subsidiary. For
purposes of the foregoing, “Continuing Member” means a member of the Board of
Directors of the Borrower who either (i) was a member of the Borrower’s Board of
Directors on the day before the Closing Date and has been such continuously
thereafter or (ii) became a member of such Board of Directors after the day
before the

 



--------------------------------------------------------------------------------



 



Closing Date and whose election or nomination for election was approved by a
vote of the majority of the Continuing Members then members of the Borrower’s
Board of Directors.
     “Closing Date” means the date hereof.
     “Collateral” means a collective reference to all property with respect to
which Liens in favor of the Administrative Agent, for the benefit of itself and
the other holders of the Obligations, are purported to be granted pursuant to
and in accordance with the terms of the Collateral Documents.
     “Collateral Agent” means Bank of America in its capacity as collateral
agent for the holders of the Obligations under any of the Collateral Documents,
and successors and assigns in such capacity.
     “Collateral Documents” means a collective reference to the Security
Agreement, the Pledge Agreement and other security documents as may be executed
and delivered in connection with the attachment and perfection of, security
interests granted to secure the Obligations.
     “Commitment Fee” has the meaning set forth in Section 2.09(a).
     “Commitments” means the Revolving Commitments and the Term Loan
Commitments.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02(b).
     “Consolidated EBITDA” means, for any period for the Borrower and its
Subsidiaries, the sum of (a) Consolidated Net Income, plus, (b) to the extent
deducted in determining such Consolidated Net Income, (i) Consolidated Interest
Expense, plus (ii) taxes, plus (iii) depreciation and amortization, plus
(iv) non-cash stock and equity-based compensation expense, plus (v) non-cash
charges for goodwill impairment and impairment of other acquisition-related
intangible assets, plus (minus) (vi) non-cash charges (non-cash gains) resulting
from the quarterly valuation of acquisition-related earn-outs and other
contingent assets and liabilities pursuant to Statement of Financial Accounting
Standards No. 141 (Revised) as it relates to acquisitions completed subsequent
to January 1, 2009, plus (vii) for periods ending up to and including June 30,
2010, charges resulting from the settlement of the St. Vincent litigation in an
aggregate amount up to $4.8 million, plus (viii) for periods ending up to and
including December 31, 2011, charges resulting from the restatement of financial
statements for fiscal years 2006 through 2009, net of insurance proceeds and
other amounts recouped in connection therewith, up to $8.7 million in fiscal
year 2010 and up to $8 million in fiscal year 2011, plus (ix) non-cash
restructuring charges taken in any period, provided that “Consolidated EBITDA”
will be reduced in any subsequent period to the extent that cash payment is made
in respect thereof, plus (minus) (x) non cash charges (non-cash gains) from the
settlement of the shareholder class action lawsuit, plus (minus) (xi) non-cash
losses (non-cash gains) resulting from mark-to-market adjustments or losses
(gains) resulting from early termination in respect of interest rate swap and
hedging agreements pursuant to Statement of Financial Accounting Standards
No. 133, without duplication for any such amounts included in “Consolidated
Interest Expense”, plus (minus) (xii) charges relating to the write-off of
capitalized costs and expenses or other non-cash losses (gains) relating to the
existing senior credit facility on its extinguishment and refinancing, without
duplication or other non-cash losses (gains) for any such amounts included in
“Consolidated Interest Expense”, plus (xiii) reasonable costs and expenses
relating to acquisitions and financing transactions (other than those relating
to the existing senior credit facility), or amortization of such expense
previously capitalized, of up to $4 million in any such period, and plus
(xiv) other non-recurring non-cash charges that do not involve cash payments in
future periods as may be approved by the Administrative Agent. Except as
otherwise expressly provided, the applicable period shall be the four

 



--------------------------------------------------------------------------------



 



consecutive fiscal quarters ending as of the date of determination. For purposes
of determining the Consolidated Leverage Ratio (including for purposes of
determining the applicable pricing level for the Applicable Percentage and for
compliance with the maximum Consolidated Leverage Ratio financial covenant), but
only for such purposes, Consolidated EBITDA will be made on a Pro Forma Basis.
     “Consolidated EBITDAR” means, for any period for the Borrower and its
Subsidiaries, the sum of (a) Consolidated EBITDA, plus (b) rent and lease
expense, in each case determined on a consolidated basis in accordance with
GAAP. Except as otherwise expressly provided, the applicable period shall be the
four consecutive fiscal quarters ending as of the date of determination.
     “Consolidated Fixed Charge Coverage Ratio” means, as of the last day of
each fiscal quarter for the period of four consecutive fiscal quarters ending on
such day, the ratio of (a) Consolidated EBITDAR to (b) Consolidated Fixed
Charges.
     “Consolidated Fixed Charges” means, for any period for the Borrower and its
Subsidiaries, the sum of (a) the cash portion of Consolidated Interest Expense
(excluding any amounts paid as financing or amendment fees or expenses), plus
(b) scheduled principal payments made on Consolidated Funded Debt, plus (c) rent
and lease expense in accordance with GAAP, plus (d) the aggregate amount of
Restricted Payments actually paid in cash during the period to Persons other
than the Borrower or any domestic Wholly-Owned Subsidiary, in each case on a
consolidated basis determined in accordance with GAAP. Except as otherwise
expressly provided, the applicable period shall be the four consecutive fiscal
quarters ending as of the date of determination.
     “Consolidated Funded Debt” means Funded Indebtedness of the Borrower and
its Subsidiaries determined on a consolidated basis in accordance with GAAP.
     “Consolidated Interest Expense” means, for any period for the Borrower and
its Subsidiaries, all interest expense on a consolidated basis determined in
accordance with GAAP, but including, in any event, the interest component under
Capital Leases and the implied interest component under securitization
transactions. Except as expressly provided otherwise, the applicable period
shall be the four consecutive fiscal quarters ending as of the date of
determination.
     “Consolidated Leverage Ratio” means, as of the last day of each fiscal
quarter, the ratio of (i) Consolidated Funded Debt on such date, to
(ii) Consolidated EBITDA for the period of four consecutive fiscal quarters
ending as of such day.
     “Consolidated Net Income” means, for any period for the Borrower and its
Subsidiaries, net income (or loss) determined on a consolidated basis in
accordance with GAAP, but excluding for purposes of determining the Consolidated
Leverage Ratio and the Consolidated Fixed Charge Coverage Ratio, any
extraordinary gains or losses and related tax effects thereon. Except as
otherwise expressly provided, the applicable period shall be the four
consecutive fiscal quarters ending as of the date of determination.
     “Consolidated Net Worth” means, at any time for the Borrower and its
Subsidiaries, net worth or total shareholders’ equity determined on a
consolidated basis in accordance with GAAP.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 



--------------------------------------------------------------------------------



 



     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.
     “Credit Extension” means each of the following: (a) a Borrowing, and (b) an
L/C Credit Extension.
     “Debt Issuance” means the issuance by the Borrower or any of its
Subsidiaries of any Funded Indebtedness under Section 8.03(i) or Funded
Indebtedness other than as permitted under the other subsections of
Section 8.03.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means
     (a) in the case of the Letter of Credit Fee, an interest rate equal to the
sum of (i) the Applicable Percentage, plus (ii) two percent (2.0%) per annum;
     (b) in the case of Eurodollar Rate Loans, an interest rate equal to the sum
of (i) the Eurodollar Rate therefor, plus (ii) the Applicable Percentage, plus
(ii) two percent (2.0%) per annum;
     (c) in all other cases, including Base Rate Loans, an interest rate equal
to the sum of (i) the Base Rate, plus (ii) the Applicable Percentage, plus
(iii) two percent (2.0%) per annum.
     “Defaulting Lender” means any Lender that (a) has failed to (i) fund all or
any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder, or (ii) pay to the Administrative Agent, the
L/C Issuer, the Swing Line Lender or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swing Line Loans) within two Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect, (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or

 



--------------------------------------------------------------------------------



 



any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender upon
delivery of written notice of such determination to the Borrower, the L/C
Issuer, the Swing Line Lender and the Lenders.
     “Defaulting Lender Account” has the meaning provided in Section 2.15(a).
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition of any property, including any Sale and Leaseback Transaction
and any sale, assignment, transfer or other disposal, with or without recourse,
of any notes or accounts receivable or any rights and claims associated
therewith, but excluding (a) the disposition of inventory in the ordinary course
of business; (b) the disposition of an asset which is to be replaced, and is in
fact replaced, within thirty (30) days with another asset performing the same or
similar function; (c) the disposition of machinery and equipment or abandonment
of intellectual property, in each case no longer used or useful in the conduct
of business in the ordinary course of business; (d) the disposition of property
to Loan Parties or their Subsidiaries; provided, that if the transferor of such
property is a Loan Party then the transferee thereof must be a Loan Party;
(e) the disposition of accounts receivable in connection with the collection or
compromise thereof; (f) licenses, sublicenses, leases or subleases granted to
others not interfering in any material respect with the normal course of
business; (g) the sale or disposition of Cash Equivalents for fair market value;
and (h) any Recovery Event.
     “Dollar” and “$” mean lawful money of the United States.
     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
     “Domestic Loan Party” means any Loan Party that is organized under the laws
of any State of the United States or the District of Columbia.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any State of the United States or the District of Columbia.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b) (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).
     “EMU” means the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
     “Environmental Laws” means any and all federal, state, local, foreign and
other applicable statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants,

 



--------------------------------------------------------------------------------



 



franchises, licenses, agreements or governmental restrictions relating to
pollution and the protection of the environment or the release of any materials
into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Loan Parties or any of their Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “Equity Issuance” means any issuance by the Borrower or any of its
Subsidiaries of its Equity Interests to any Person other than an Excluded Equity
Issuance. The term “Equity Issuance” shall not be deemed to include any
Disposition.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of a Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA, or the institution by the PBGC of proceedings to terminate a
Pension Plan; (e) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Internal Revenue Code or
Sections 303, 304 and 305 of ERISA; or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate.
     “Euro” and “EUR” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

 



--------------------------------------------------------------------------------



 



     “Eurodollar Base Rate” means:
     (a) for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and
     (b) for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.
     “Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day.
     “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Base Rate”.
     “Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurodollar Rate for each outstanding Eurodollar Rate Loan and for each
outstanding Base Rate Loan bearing interest at a rate based on the Eurodollar
Rate shall be adjusted automatically as of the effective date of any change in
the Eurodollar Reserve Percentage.
     “Eurodollar Unavailability Period” means any period of time during which a
notice delivered to the Borrower in accordance with Section 3.03 shall remain in
force and effect.
     “Event of Default” has the meaning specified in Section 9.01.

 



--------------------------------------------------------------------------------



 



     “Excluded Equity Issuance” means (a) any issuance of Equity Interests by
the Borrower pursuant to the exercise of options or warrants; (b) any issuance
of Equity Interests by the Borrower pursuant to the conversion of any debt
securities to equity or the conversion of any class of equity securities to any
other class of equity securities; (c) any issuance of options or warrants by the
Borrower relating to its Equity Interests; (d) any issuance of Equity Interests
by the Borrower as consideration (including earn-outs) for a Permitted
Acquisition; and (e) any issuance of Equity Interests by a Subsidiary to the
Borrower or another Subsidiary.
     “Excluded Property” means, with respect to any Loan Party, (a) any property
owned by a Foreign Subsidiary; (b) any property to the extent the cost of
obtaining security interests in such property is determined by the
Administrative Agent to be excessive in relation to the benefit to the Lenders
of the security interest in such property; (c) any leased real property; (d) any
owned real property; (e) any personal property (other than IP Rights) for which
the attachment or perfection of a Lien thereon is not governed by the Uniform
Commercial Code; (f) any property which, subject to the terms of Section 8.09,
is subject to a Lien of the type described in Section 8.01(j) pursuant to
documents which prohibit such Loan Party from granting any other Liens in such
property, provided that (i) such prohibition is not rendered ineffective
pursuant to the Uniform Commercial Code or any other applicable Law (including
Debtor Relief Laws) or principles of equity and (ii) in the event of the
termination, elimination or waiver of such prohibition to the extent sufficient
to permit such lease, license or other agreement to become Collateral hereunder,
thereafter such property shall not be deemed Excluded Property; (g) any property
to the extent the grant of a security interest in such property is prohibited by
applicable Law, provided that in the event of the termination, elimination or
waiver of such prohibition to the extent sufficient to permit such property to
become Collateral, thereafter such property shall not be deemed Excluded
Property; (h) any lease, license or other agreement to the extent that the grant
of a security interest therein is prohibited by the terms of such lease, license
or other agreement and would violate or invalidate such lease, license or other
agreement or create a right of termination in favor of any other party thereto
(other than the Borrower or any Subsidiary), provided that (i) such prohibition
is not rendered ineffective pursuant to the Uniform Commercial Code or any other
applicable Law (including Debtor Relief Laws) or principles of equity and
(ii) in the event of the termination, elimination or waiver of such prohibition
to the extent sufficient to permit such lease, license or other agreement to
become Collateral hereunder, thereafter such property shall not be deemed
Excluded Property; (i) unless requested by the Administrative Agent or the
Required Lenders, any IP Rights for which a perfected Lien thereon is not
effected either by filing of a Uniform Commercial Code financing statement or by
appropriate evidence of such Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office; and (j) the
Equity Interests of any Foreign Subsidiary to the extent not required to be
pledged hereunder.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) any backup withholding
tax that is required by the Internal Revenue Code to be withheld from amounts
payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 11.13), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent

 



--------------------------------------------------------------------------------



 



that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(ii) or (c), and (e) any Taxes imposed on any “withholdable
payment” payable to such recipient as a result of the failure of such recipient
to satisfy the applicable requirements as set forth in FATCA after December 31,
2012.
     “Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date identified on Schedule 2.03.
     “FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
     “FATCA” means Sections 1471 through 1474 of the Code and any regulations
promulgated thereunder or official interpretations thereof.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letters” means those separate letter agreements, each dated March 14,
2011, by and between the Borrower, on the one hand, and (i) Bank of America and
MLPF&S, and (ii) JPMorgan Chase Bank, N.A. and J.P. Morgan Securities LLC,
respectively, on the other hand.
     “First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned
directly by a Domestic Loan Party.
     “Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fronting Exposure” means, at any time there is a Defaulting Lender,
(a) with respect to the L/C Issuer, such Defaulting Lender’s Revolving
Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Revolving Commitment Percentage of Swing Line Loans other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof.

 



--------------------------------------------------------------------------------



 



     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations for borrowed money, whether current or long-term,
(including the Loan Obligations) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;
     (b) all purchase money indebtedness;
     (c) the principal portion of all obligations under conditional sale or
other title retention agreements relating to property purchased by such Person
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business);
     (d) the maximum amount available to be drawn under issued and outstanding
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
     (e) all obligations in respect of the deferred purchase price of property
or services (including non-contingent earn-out obligations, but not including
contingent earn-out obligations regardless of treatment under GAAP, but
excluding trade accounts payable in the ordinary course of business;
     (f) the Attributable Indebtedness of Capital Leases, Sale and Leaseback
Transactions, Synthetic Leases and Securitization Transactions;
     (g) all obligations to purchase, redeem, retire, defease or otherwise make
any payment prior to the date 181 days after the Maturity Date in respect of any
Equity Interests, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;
     (h) all Funded Indebtedness of others secured by (or for which the holder
of such Funded Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed;
     (i) all Guarantees with respect to Funded Indebtedness of the types
specified in clauses (a) through (h) above of another Person; and
     (j) all Funded Indebtedness of the types referred to in clauses (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Funded Indebtedness
is expressly made non-recourse to such Person;
provided that in any event obligations under any Swap Contract (including the
Swap Termination Value thereof) shall not be deemed to constitute Funded
Indebtedness.

 



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles in effect in the
United States as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board from
time to time.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guaranteed Obligations” has the meaning provided in Section 4.01(a).
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Guarantor Joinder Agreement” means a guarantor joinder agreement
substantially in the form of Exhibit 7.12 provided in accordance with the
provisions of Section 7.12(b) or otherwise.
     “Guarantors” means (a) each Person identified on the signature pages hereto
as a “Guarantor”, (b) each other Person that becomes a Guarantor pursuant to the
terms hereof and (c) with respect to the Obligations consisting of obligations
of Subsidiaries under Swap Contracts and Treasury Management Agreements, the
Borrower, in each case together with their successors and permitted assigns.
     “Guaranty” means the guaranty provided under Article IV.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Honor Date” has the meaning set forth in Section 2.03(c)(i).

 



--------------------------------------------------------------------------------



 



     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all Funded Indebtedness;
     (b) the Swap Termination Value of any Swap Contract;
     (c) all obligations in respect of the deferred purchase price of property
or services (including all earn-out obligations, whether or not contingent,
regardless of treatment under GAAP, but excluding trade accounts payable in the
ordinary course of business);
     (d) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and
     (e) all Indebtedness of the types referred to in clauses (a) through
(c) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person;
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 11.04(b).
     “Information” has the meaning specified in Section 11.07.
     “Intercompany Indebtedness” means any Indebtedness, whether now existing or
hereinafter incurred, owing by any Loan Party to any other Loan Party.
     “Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Loan Notice; provided
that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
     (c) no Interest Period shall extend beyond the Maturity Date; and

 



--------------------------------------------------------------------------------



 



     (d) with respect to the Term Loan, no Interest Period shall extend beyond
any principal amortization date, unless the portion of such Term Loan comprised
of Eurodollar Rate Loans expiring prior to the applicable principal amortization
date plus the portion thereof comprised of Base Rate Loans equals or exceeds the
principal amortization payment then due.
     “Internal Revenue Code” means the Internal Revenue Code of 1986.
     “Investment” means, as to any Person, (a) the purchase or other acquisition
of Equity Interests of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, or (c) an Acquisition. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
     “IP Rights” has the meaning specified in Section 6.17.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuer Documents” means, with respect to any Letter of Credit, the Letter
of Credit Application and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer relating to such Letter of Credit.
     “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.
     “L/C Commitment” means, with respect to the L/C Issuer, the commitment of
the L/C Issuer to issue and to honor payment obligations under Letters of
Credit, and, with respect to each Lender with Revolving Commitments, the
commitment of such Lender to purchase participation interests in L/C
Obligations.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, together with its successors in such capacity.

 



--------------------------------------------------------------------------------



 



     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lenders” means each of the Persons identified as a “Lender” on the
signature pages hereto, each other Person that becomes a “Lender” in accordance
with this Agreement and their successors and permitted assigns and, as the
context requires, includes the Swing Line Lender.
     “Lender Joinder Agreement” means a joinder agreement, substantially in the
form of Exhibit 2.01, executed and delivered in accordance with the provisions
of Section 2.01(c).
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Letter of Credit” means (i) any Existing Letter of Credit, and (ii) any
standby letter of credit issued hereunder. Letters of Credit may be issued in
Dollars or in an Alternative Currency.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Revolving Termination Date (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(h).
     “Letter of Credit Sublimit” has the meaning specified in Section 2.03(a).
The Letter of Credit Sublimit on the Closing Date is Twenty Million Dollars
($20,000,000).
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means the Revolving Loans, Swing Line Loans or Term Loan, and the
Base Rate Loans and Eurodollar Rate Loans comprising such Loans.
     “Loan Documents” means this Agreement, the Notes, the Collateral Documents,
the Fee Letters, the Issuer Documents, the Guarantor Joinder Agreements and the
Lender Joinder Agreements.
     “Loan Notice” means a notice of (a) a Borrowing of Loans (including Swing
Line Loans), (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, which, if in writing, shall be
substantially in the form of Exhibit 2.02.
     “Loan Obligations” means the Revolving Obligations and the Term Loan.

 



--------------------------------------------------------------------------------



 



     “Loan Parties” means, collectively, the Borrower and the Guarantors.
     “London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document to
which it is a party; (c) a material impairment of the ability of any Loan Party
to perform its obligations under any Loan Document to which it is a party; or
(d) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
     “Material First-Tier Foreign Subsidiary” means (a) Huron (UK) Limited, a UK
limited liability company, and (b) each other first-tier Foreign Subsidiary of
the Borrower that, together with its subsidiaries, represents more than 2.5% of
consolidated revenues for the Borrower and its Subsidiaries.
     “Material Indebtedness” means any Indebtedness (other than Indebtedness
arising under the Loan Documents and Indebtedness arising under Swap Contracts)
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $15,000,000.
     “Maturity Date” means (a) as to the Revolving Obligations, the Revolving
Termination Date, and (b) as to the Term Loan, April 14, 2016.
     “Maximum Rate” has the meaning specified in Section 11.09.
     “MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, together
with its successors.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
     “Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by the Borrower or any Subsidiary in respect of any Disposition,
Recovery Event, Debt Issuance or Equity Issuance net of (a) direct costs
incurred in connection therewith (including, without limitation, reasonable
legal, accounting and investment banking fees, and sales commissions), (b) taxes
paid or payable as a result thereof and (c) in the case of any Disposition or
any Recovery Event, the amount necessary to retire any Indebtedness secured by a
Permitted Lien (ranking senior to any Lien of the Administrative Agent) on the
related property; it being understood that “Net Cash Proceeds” shall include,
without limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any non-cash consideration

 



--------------------------------------------------------------------------------



 



received by the Borrower or any Subsidiary in any Disposition, Recovery Event,
Debt Issuance or Equity Issuance in the twelve month period following such
event.
     “Notes” means the Revolving Notes, the Swing Line Note and the Term Loan
Notes.
     “Obligations” means (a) all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, (b) all
obligations under any Swap Contract between the Borrower or any of its
subsidiaries, on the one hand, and any Lender or Affiliate of a Lender, on the
other hand, to the extent permitted hereunder and (c) all obligations under any
Treasury Management Agreement between the Borrower or any of its subsidiaries,
on the one hand, and any Lender or Affiliate of a Lender, on the other hand.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the Dollar Equivalent
of such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.
     “Participant” has the meaning specified in Section 11.06(d).
     “Patriot Act” has the meaning specified in Section 11.19.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Act” means the Pension Protection Act of 2006.
     “Pension Funding Rules” means the rules of the Internal Revenue Code and
ERISA regarding minimum required contributions (including any installment
payment thereof) to Pension Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the
Internal Revenue Code and Section 302 of ERISA, each as in effect prior to the
Pension Act and,

 



--------------------------------------------------------------------------------



 



thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue Code and
Sections 302, 303, 304 and 305 of ERISA.
     “Pension Plan” means any employee pension benefit plan (including a
Multiple Employer Plan or a Multiemployer Plan) that is maintained or is
contributed to by any Loan Party and any ERISA Affiliate and is either covered
by Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Internal Revenue Code.
     “Permitted Acquisition” means an Investment consisting of an Acquisition by
the Borrower or any Subsidiary, provided that (a) no Default or Event of Default
shall exist immediately before or immediately after giving effect thereto on a
Pro Forma Basis, (b) the property acquired (or the property of the Person
acquired) in such Acquisition is used or useful in the same or a similar line of
business as the Borrower and its Subsidiaries were engaged in on the Closing
Date (or any reasonable extensions or expansions thereof), (c) in the case of an
Acquisition of the Equity Interests of another Person, the board of directors
(or other comparable governing body) of such other Person shall have duly
approved such Acquisition, (d) in the case of any Acquisition, or series of
related Acquisitions, with Acquisition Consideration in excess of $15 million
the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that (i) the Loan Parties will be in
compliance with the financial covenants set forth in Section 8.11 as of the end
of the period of the four fiscal quarters most recently ended for which the
Borrower has delivered financial statements pursuant to Section 7.01(a) or (b)
after giving effect to such Acquisition on a Pro Forma Basis, and (ii) until
delivery of the Compliance Certificate indicating compliance with the financial
covenants for the period ending December 31, 2013, the Consolidated Leverage
Ratio will be at least 0.25:1.0 lower than (or, one quarter turn inside) the
maximum ratio permitted under Section 8.11(b) after giving effect thereto on a
Pro Forma Basis, (e) the representations and warranties made by the Loan Parties
in each Loan Document shall be true and correct in all material respects at and
as if made as of the date of such Acquisition (after giving effect thereto),
(f) if such transaction involves the purchase of an interest in a partnership
between any Loan Party as a general partner and entities unaffiliated with the
Borrower as the other partners, such transaction shall be effected by having
such equity interest acquired by a corporate holding company directly or
indirectly wholly-owned by such Loan Party newly formed for the sole purpose of
effecting such transaction, (g) the Acquisition Consideration for any such
Acquisition, or series of related Acquisitions, shall not exceed $50 million,
and (h) the Acquisition Consideration for all such Acquisitions occurring in any
period of twelve consecutive months shall not exceed $120 million.
     “Permitted Liens” means Liens permitted pursuant to Section 8.01.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Plan), maintained for employees of any Loan Party
or any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
     “Platform” has the meaning specified in Section 7.02.
     “Pledge Agreement” means the pledge agreement dated as of the Closing Date
given by the Loan Parties, as pledgors, to the Collateral Agent to secure the
Obligations, and any other pledge agreements that may be given by any Person
pursuant to the terms hereof, in each case as the same may be amended and
modified from time to time.

 



--------------------------------------------------------------------------------



 



     “Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
     “Pro Forma Basis” means, with respect to any transaction, for purposes of
determining the Consolidated Leverage Ratio (including for purposes of
determining the applicable pricing level for the “Applicable Percentage”), that
such transaction shall be deemed to have occurred as of the first day of the
period of four consecutive fiscal quarters ending as of the end of the most
recent fiscal quarter for which annual or quarterly financial statements shall
have been delivered in accordance with the provisions hereof. Further, for
purposes of making calculations on a Pro Forma Basis hereunder, (a) in the case
of Dispositions and Recovery Events, (i) income and cash flow statement items
(whether positive or negative) attributable to the property, entities or
business units that are the subject thereof shall be excluded to the extent
relating to any period prior to the date of such transaction, and (ii) Funded
Indebtedness paid or retired in connection therewith shall be deemed to have
been paid and retired as of the first day of the applicable period; (b) in the
case of any Acquisition, (i) income statement items (whether positive or
negative) attributable to the property, entities or business units that are the
subject thereof shall be included to the extent relating to any period prior to
the date thereof and (ii) Funded Indebtedness incurred in connection therewith
shall be deemed to have been incurred as of the first day of the applicable
period (and interest expense shall be imputed for the applicable period assuming
prevailing interest rates hereunder); and (c) in the case of incurrence of
Funded Indebtedness hereunder, the Funded Indebtedness shall be deemed to have
been incurred as of the first day of the applicable period (and interest expense
shall be imputed for the applicable period assuming prevailing interest rates in
respect thereof).
     “Pro Forma Compliance Certificate” means a certificate of a Responsible
Officer of the Borrower containing reasonably detailed calculations of the
financial covenants set forth in Section 8.11(b) as of the end of the period of
the four fiscal quarters most recently ended for which the Borrower has
delivered financial statements pursuant to Section 7.01(a) or (b) after giving
effect to the applicable transaction on a Pro Forma Basis.
     “Property” means an interest of any kind in any property or asset, whether
real, personal or mixed, and whether tangible or intangible.
     “Public Lender” has the meaning specified in Section 7.02.
     “Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property.
     “Register” has the meaning specified in Section 11.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty day notice period has been waived.

 



--------------------------------------------------------------------------------



 



     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the Commitments shall have
expired or been terminated, Lenders holding in the aggregate more than 50% of
the Loan Obligations (including, in each case, the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans); provided that the commitments of, and the portion of the Loan
Obligations held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
     “Required Revolving Lenders” means, as of any date of determination,
Lenders having more than 50% of the Aggregate Revolving Commitments or, if the
Revolving Commitments shall have expired or been terminated, Lenders holding in
the aggregate more than 50% of the Revolving Obligations (including, in each
case, the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans); provided that the
commitments of, and the portion of the Revolving Obligations held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Lenders.
     “Responsible Officer” means, for purposes of certifying or confirming
matters relating to Organization Documents, incumbency and like matters, the
secretary or assistant secretary, and for other purposes, the chief executive
officer, president, chief financial officer, treasurer or assistant treasurer of
a Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.
     “Restricted Payment” means (a) any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests of
any Person, and (b) any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.
     “Revaluation Date” means with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in an Alternative Currency, (d) in the case of the
Existing Letters of Credit, March 31, 2011, and (e) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Required Lenders
shall require.
     “Revolving Commitment” means, for each Revolving Lender, the commitment of
such Lender to make Revolving Loans (and to share in Revolving Obligations)
hereunder, and the L/C Commitment and Swing Line Commitment thereunder.
     “Revolving Commitment Percentage” means, for each Lender with Revolving
Commitments, a fraction (expressed as a percentage carried to the ninth decimal
place), the numerator of which is such Lender’s Revolving Committed Amount and
the denominator of which is Aggregate Revolving Committed Amount. The initial
Revolving Commitment Percentages are set forth on Schedule 2.01.

 



--------------------------------------------------------------------------------



 



     “Revolving Committed Amount” means, for each Revolving Lender, the amount
of such Lender’s Revolving Commitment. The initial Revolving Committed Amounts
are set out in Schedule 2.01.
     “Revolving Lenders” means those Lenders with Revolving Commitments, and
their successors and permitted assigns.
     “Revolving Loan” has the meaning specified in Section 2.01(a).
     “Revolving Notes” means the promissory notes, if any, given to evidence the
Revolving Loans, as amended, restated, modified, supplemented, extended, renewed
or replaced. A form of Revolving Note is attached as Exhibit 2.11-1.
     “Revolving Obligations” means the Revolving Loans, the L/C Obligations and
the Swing Line Loans.
     “Revolving Termination Date” means April 14, 2016.
     “Rupee” means the lawful currency of India.
     “S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
     “Saudi Riyal” or “SR” means the lawful currency of Saudi Arabia.
     “Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Securitization Transaction” means, with respect to any Person, any
financing transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary or Affiliate of
such Person may sell, convey or otherwise transfer, or grant a security interest
in, accounts, payments, receivables, rights to future lease payments or
residuals or similar rights to payment to a special purpose subsidiary or
affiliate of such Person.
     “Security Agreement” means the security agreement dated as of the Closing
Date given by the Loan Parties, as grantors, to the Collateral Agent to secure
the Obligations, and any other security agreements that may be given by any
Person pursuant to the terms hereof, in each case as the same may be amended and
modified from time to time.
     “Solvent” or “Solvency” means, with respect to any Person as of a
particular date, that on such date (a) such Person is able to pay its debts and
other liabilities, contingent obligations and other commitments as they mature
in the ordinary course of business, (b) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature in the ordinary course
of business, (c) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which such Person’s

 



--------------------------------------------------------------------------------



 



property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (e) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured and (f) such Person does not intend, in any
transaction, to hinder, delay or defraud either present or future creditors or
any other person to which such Person is or will become, through such
transaction, indebted. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
     “Spot Rate” for a currency means the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.
     “Stated Amount” means, with respect to any Letter of Credit at any date of
determination, (a) the Dollar Equivalent of the maximum aggregate amount
available for drawing thereunder under any and all circumstances plus (b) the
Dollar Equivalent of the aggregate amount of all unreimbursed payments and
disbursements under such Letter of Credit.
     “Sterling” and “£” mean the lawful currency of the United Kingdom.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Equity Interests entitled to vote for members of the board of
directors or equivalent governing body at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a)

 



--------------------------------------------------------------------------------



 



for any date on or after the date such Swap Contracts have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s) and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04(a).
     “Swing Line Commitment” means, with respect to the Swing Line Lender, the
commitment, if any, of the Swing Line Lender to make Swing Line Loans, and with
respect to each Lender with Revolving Commitments, the commitment of such Lender
to purchase participation interests in Swing Line Loans.
     “Swing Line Lender” means Bank of America in its capacity as such, together
with any successor in such capacity.
     “Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Swing Line Note” means the promissory note given to evidence the Swing
Line Loans, as amended, restated, modified, supplemented, extended, renewed or
replaced. A form of Swing Line Note is attached as Exhibit 2.11-2.
     “Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04.
     “Swing Line Sublimit” has the meaning specified in Section 2.04(a). The
Swing Line Sublimit on the Closing Date is Fifteen Million Dollars
($15,000,000).
     “Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Term Loan” has the meaning specified in Section 2.01(b).
     “Term Loan Commitment” means, for each Lender, the commitment of such
Lender to make a portion of the Term Loan pursuant to Section 2.01(b), in the
principal amount set forth opposite its name on Schedule 2.01; provided that at
any time after funding, determinations of “Required Lenders” shall be based on
the Outstanding Amount of the Term Loan. The aggregate principal amount of the
Term Loan Commitments on the Closing Date is Two Hundred Million Dollars
($200,000,000).
     “Term Loan Commitment Percentage” means, for each Lender with Term Loan
Commitments, a fraction (expressed as a percentage carried to the ninth decimal
place), equal to (i) prior to funding, the numerator of which is such Lender’s
Term Loan Committed Amount, and the denominator is the aggregate amount of the
Term Loan Commitments, and (ii) after funding, the numerator is the Outstanding
Amount of such Lender’s Term Loan, and the denominator is the aggregate
Outstanding

 



--------------------------------------------------------------------------------



 



Amount of the Term Loan. The initial Term Loan Commitment Percentages are set
forth on Schedule 2.01.
     “Term Loan Committed Amount” means, for each Lender with Term Loan
Commitments, the amount of its Term Loan Commitment. The initial Term Loan
Committed Amounts are set out in Schedule 2.01.
     “Term Loan Notes” means the promissory notes, if any, given to evidence the
Term Loan, as amended, restated, modified, supplemented, extended, renewed or
replaced. A form of Term Loan Note is attached as Exhibit 2.11-3.
     “Total Revolving Outstandings” means the aggregate Outstanding Amount of
all Revolving Obligations.
     “Treasury Management Agreement” means any agreement governing the provision
of treasury or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.
     “Type” means, with respect to any Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.
     “Uniform Commercial Code” and UCC” mean the Uniform Commercial Code in
effect in any applicable jurisdiction from time to time.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Wholly Owned Subsidiary” of a Person means a Subsidiary in which 100% of
the Equity Interests are owned and controlled by such Person, directly or
indirectly through other Subsidiaries that are Wholly Owned Subsidiaries. Unless
otherwise specified, all references herein to “Wholly Owned Subsidiary” shall
refer to a Wholly Owned Subsidiary of the Borrower.
     “Yen” and “¥” mean the lawful currency of Japan.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words

 



--------------------------------------------------------------------------------



 



“hereto”, “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all assets and properties of whatever kind, tangible and intangible,
real and personal, including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms; Calculation of Financial Covenants on a Pro Forma
Basis.
     (a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.
     (b) Changes in GAAP. The Borrower will provide a written summary of
material changes in GAAP or in the consistent application thereof with each
annual and quarterly Compliance Certificate delivered in accordance with
Section 7.02(b). If any change in GAAP or in the consistent application thereof
would affect the computation of any financial covenants or other requirements
set forth herein or in any of the other Loan Documents, and either the Borrower
or the Required Lenders shall object in writing to determinations of compliance
based on such changes, then such computations shall continue to be made on a
basis consistent with the most recent financial statements delivered pursuant to
Section 7.01(a) or (b) as to which no such objection shall have been made.
     (c) Calculation of Consolidated Leverage Ratio on a Pro Forma Basis.
Notwithstanding the above, the parties hereto acknowledge and agree that all
calculations of the Consolidated Leverage Ratio (and its components) (including
for purposes of determining applicable pricing level for the Applicable
Percentage) shall be made on a Pro Forma Basis giving effect to Acquisitions,
Dispositions and Recovery Events occurring during the applicable period. All
references herein to consolidated financial statements of the Borrower and its
Subsidiaries or to the determination of any amount for the Borrower and its
Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Borrower is
required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary as defined herein.

 



--------------------------------------------------------------------------------



 



     1.04 Rounding. Any financial ratios required to be maintained pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central (Chicago) time (daylight or
standard, as applicable).
     1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.
     1.07 Additional Alternative Currencies.
     (a) The Borrower may from time to time request that Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. Any such request shall be subject to the approval
of the Administrative Agent and the L/C Issuer.
     (b) Any such request shall be made to the Administrative Agent not later
than 11:00 a.m. twenty (20) Business Days prior to the date of the desired
Letter of Credit issuance (or such other time or date as may be agreed by the
Administrative Agent and the L/C Issuer in their sole discretion). In the case
of any such request pertaining to Letters of Credit, the Administrative Agent
shall promptly notify the L/C Issuer thereof. The L/C Issuer shall notify the
Administrative Agent, not later than 11:00 a.m. ten (10) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
issuance of Letters of Credit in such requested currency.
     (c) Any failure by the L/C Issuer to respond to such request within the
time period specified in the preceding sentence shall be deemed to be a refusal
by the L/C Issuer to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and the L/C Issuer consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify the Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.07, the
Administrative Agent shall promptly so notify the Borrower. Any specified
currency of an Existing Letter of Credit that is neither Dollars nor one of the
Alternative Currencies specifically listed in the definition of “Alternative
Currency” shall be deemed an Alternative Currency with respect to such Existing
Letter of Credit only.
     1.08 Change of Currency.
     (a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such

 



--------------------------------------------------------------------------------



 



expressed basis shall be replaced by such convention or practice with effect
from the date on which such member state adopts the Euro as its lawful currency.
     (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
     (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.
     1.09 Exchange Rates; Currency Equivalents.
     (a) The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of the Stated Amount of any Letters of Credit
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or L/C Issuer, as applicable.
     (b) Wherever in this Agreement in connection with the issuance, amendment
or extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the L/C Issuer, as the case may be.
ARTICLE II
COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Revolving Loans.
     (a) Revolving Commitments. Subject to the terms and conditions set forth
herein, during the Availability Period, each Lender severally agrees to make
loans (each such loan a “Revolving Loan”) to the Borrower in Dollars from time
to time; provided that after giving effect thereto, (i) Total Revolving
Outstandings shall not exceed ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000)
(as such amount may be increased or decreased in accordance with the provisions
hereof, the “Aggregate Revolving Committed Amount”), and (ii) such Lender’s
Revolving Commitment Percentage of the aggregate Outstanding Amount of Total
Revolving Outstandings shall not exceed such Lender’s Revolving Committed
Amount. Revolving Loans may be repaid and reborrowed as provided herein, and may
consist of Base Rate Loans, Eurodollar Rate Loans or a combination thereof, as
the Borrower may request; provided, however, that all Borrowings made on the
Closing Date will be made as Base Rate Loans.

 



--------------------------------------------------------------------------------



 



     (b) Term Loan. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Term Loan”) in
an aggregate principal amount of TWO HUNDRED MILLION DOLLARS ($200,000,000) to
the Borrower in Dollars on the Closing Date in the amount of such Lender’s Term
Loan Commitment. Amounts repaid on the Term Loan may not be reborrowed. The Term
Loan may consist of Base Rate Loans or Eurodollar Rate Loans, or a combination
thereof, as further provided herein, provided, however, all Borrowings made on
the Closing Date will be made as Base Rate Loans.
     (c) Increases in Aggregate Revolving Commitments. The Borrower shall have
the right, upon at least five Business Days’ prior written notice to the
Administrative Agent, to increase the Aggregate Revolving Commitments at any
time after the Closing Date, subject, however, in any such case, to satisfaction
of the following conditions precedent:
     (i) the aggregate amount of all such increases during the term of this
Agreement shall not exceed $50,000,000;
     (ii) no Default or Event of Default shall exist immediately before or
immediately after giving effect to such increase on a Pro Form Basis (assuming
for purposes hereof, that the entire amount of Revolving Commitments, as
increased, is fully drawn and funded);
     (iii) the establishment of the incremental commitments and the extension of
credit thereunder are subject to satisfaction of the conditions to all Credit
Extensions in Section 5.02;
     (iv) such increase shall be in a minimum amount of $10 million and integral
multiples of $1 million in excess thereof (or such lesser amounts as the
Administrative Agent may agree);
     (v) such increase shall be effective only upon receipt by the
Administrative Agent of (x) additional Commitments in a corresponding amount of
such requested increase from either existing Lenders and/or one or more banks
and other financial institutions that qualify as Eligible Assignees (it being
understood and agreed that no existing Lender shall be required to provide an
additional Commitment) and (y) documentation from each bank and financial
institution providing an additional Commitment evidencing its additional
Commitment and its obligations under this Agreement in form and substance
reasonably acceptable to the Administrative Agent;
     (vi) the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Borrower and the Guarantors) it may
reasonably request relating to the corporate or other necessary authority for
such increase and the validity of such increase and any other matters relevant
thereto, all in form and substance reasonably satisfactory to the Administrative
Agent;
     (vii) the Borrower shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating that, upon giving effect to such
increase on a Pro Forma Basis, the Loan Parties would be in compliance with the
financial covenants set forth in Section 8.11 as of the end of the period of the
four fiscal quarters most recently ended for which the Borrower has delivered
financial statements pursuant to Section 7.01(a) and (b);
     (viii) if any Eurodollar Rate Loans are outstanding at the time of such
increase, the Borrower shall prepay such Eurodollar Rate Loans or convert such
Eurodollar Rate Loans to Base Rate Loans (such prepayment or conversion to be
subject to Section 3.05) as necessary to give effect to the revised commitment
amounts and percentages;

 



--------------------------------------------------------------------------------



 



     (ix) if any Revolving Loans are outstanding at the time of such increase in
the Aggregate Revolving Commitments, payments and adjustments will be made among
the Lenders as necessary to give effect to the revised commitment amounts and
percentages;
     (x) any new Lender providing loans and commitments must be reasonably
acceptable to the L/C Issuer and the Swing Line Lender; and
     (xi) lenders providing loans and commitments for such increase in the
Aggregate Revolving Commitments will provide a Lender Joinder Agreement and such
other agreements reasonably acceptable to the Administrative Agent.
Upon the effectiveness of any such increase in the Aggregate Revolving
Commitments, the Revolving Commitment Percentages of the Lenders shall be
automatically adjusted to give effect to such increase, provided that the amount
of each Lender’s Revolving Commitments (other than a Lender whose Revolving
Commitments shall have been increased in connection with such increase) shall
remain unchanged.
     2.02 Borrowings, Conversions and Continuations of Loans.
     (a) Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of, Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$250,000 or a whole multiple of $250,000 in excess thereof. Except as provided
in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $150,000 or a whole multiple of $100,000
in excess thereof. Each Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of a Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month. Notwithstanding anything to
the contrary herein, a Swing Line Loan may not be converted to a Eurodollar Rate
Loan.
     (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its pro rata share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans as described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative

 



--------------------------------------------------------------------------------



 



Agent in immediately available funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 5.02
(and, if such Borrowing is the initial Credit Extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if on the date the Loan Notice with
respect to a Borrowing of Revolving Loans is given by the Borrower there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.
     (c) During the existence of an Event of Default, the Borrower may continue
to request the continuation of or conversion of Loans into Eurodollar Rate
Loans, unless and until the notice of termination of this right during the
existence of the Event of Default by the Required Lenders, and on any such
election by the Required Lenders, existing Eurodollar Rate Loans will be
converted into Base Rate Loans at the end of the applicable Interest Period.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in the Prime Rate promptly following the public
announcement of such change.
     (e) After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than eight (8) Interest Periods in effect for Revolving Loans,
or more than eight (8) Interest Periods in effect for the Term Loan.
     2.03 Letters of Credit.
     (a) Letters of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, during the
Availability Period, (i) the L/C Issuer agrees, in reliance upon the agreements
of the Lenders set forth herein, (1) to issue Letters of Credit in Dollars or in
one or more Alternative Currencies, in each case containing such terms and
conditions as are permitted by this Agreement and are reasonably satisfactory to
the L/C Issuer, for the account of the Borrower or any of its Subsidiaries,
(2) to amend or extend Letters of Credit previously issued hereunder, and (3) to
honor drawings under Letters of Credit; and (ii) the Lenders severally agree to
participate in Letters of Credit hereunder in an amount equal to such Lender’s
Revolving Commitment Percentage thereof; provided that (A) the Outstanding
Amount of L/C Obligations shall not exceed TWENTY MILLION DOLLARS ($20,000,000)
(as such amount may be decreased in accordance with the provisions hereof, the
“Letter of Credit Sublimit”), (B) the Outstanding Amount of L/C Obligations
denominated in Alternative Currencies shall not exceed TEN MILLION DOLLARS
($10,000,000) (the “Alternative Currency Sublimit”), (C) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Committed Amount, and
(D) such Lender’s Revolving Commitment Percentage of Total Revolving
Outstandings shall not exceed its respective Revolving Committed Amount. Each
Request for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully

 



--------------------------------------------------------------------------------



 



revolving, and accordingly the Borrower may obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto and from and after the Closing Date shall be subject to and governed by
the terms and conditions hereof.
     (ii) The L/C Issuer shall not issue any Letter of Credit if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Lenders have approved such
expiry date; or
     (B) the expiry date of such requested Letter of Credit would occur after
the Revolving Termination Date, unless the Required Revolving Lenders have
approved such expiry date.
     (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date and which the L/C Issuer in good faith deems
material to it, or shall impose upon the L/C Issuer any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which the L/C Issuer
in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
     (C) except as otherwise agreed by the L/C Issuer, such Letter of Credit is
in an initial stated amount less than $100,000;
     (D) such Letter of Credit is to be denominated in a currency other than
Dollars;
     (E) any Lender is at such time a Defaulting Lender, unless Adequate
Assurance shall have been provided, including arrangements to eliminate the L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to Section
2.15(a)(viii)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or
     (F) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.
The L/C Issuer shall notify the Borrower promptly upon its determination that a
requested Letter of Credit will not be issued due to the application of clause
(A) or (B) above.

 



--------------------------------------------------------------------------------



 



     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one

 



--------------------------------------------------------------------------------



 



Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not then be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower (or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to such Lender’s
Revolving Commitment Percentage thereof.
     (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.
     (iv) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or any Loan Party that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.

 



--------------------------------------------------------------------------------



 



     (v) Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit denominated in Dollars or
the Applicable Time for Letters of Credit denominated in Alternative Currencies
(each such date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. In the case of a Letter of Credit denominated in an Alternative
Currency, the Borrower shall reimburse the L/C Issuer in such Alternative
Currency, unless (A) the L/C Issuer (at its option) shall have specified in such
notice that it will require reimbursement in Dollars, or (B) in the absence of
any such requirement for reimbursement in Dollars, the Borrower shall have
notified the L/C Issuer promptly following receipt of the notice of drawing that
the Borrower will reimburse the L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the L/C Issuer shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed in the Dollar Equivalent thereof,
the “Unreimbursed Amount”), and the amount of such Lender’s Revolving Commitment
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the unutilized portion of the Aggregate Revolving Commitments and
the conditions set forth in Section 5.02 (other than the delivery of a Loan
Notice). Any notice given by the L/C Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice. The L/C Issuer
agrees, upon the request of the Administrative Agent or any Lender, to deliver a
list of outstanding Letters of Credit, together with such information relating
thereto as may be reasonably requested.
     (ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent shall apply Cash Collateral
provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Revolving Commitment
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Revolving Loan that is a Base Rate Loan
to the Borrower in such amount. The Administrative Agent shall remit the funds
so received to the L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C

 



--------------------------------------------------------------------------------



 



Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
     (iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Revolving Commitment
Percentage of such amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default;
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 5.02 (other than delivery by the Borrower of a Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
the L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Revolving Commitment Percentage thereof in the same funds as those received
by the Administrative Agent.

 



--------------------------------------------------------------------------------



 



     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Revolving
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Loan Parties or any of their Subsidiaries may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Loan Parties or any of
their Subsidiaries.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to

 



--------------------------------------------------------------------------------



 



ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
     (g) Applicability of ISP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each Letter of Credit.
     (h) Letter of Credit Fee. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its pro rata share a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Percentage times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit; provided, however, any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral or other Adequate Assurance satisfactory to the L/C
Issuer pursuant to this Section 2.03 and Section 2.15 shall be payable into the
Defaulting Lender Account or, to the maximum extent permitted by applicable Law,
to the other Lenders in accordance with the upward adjustments in their
respective pro rata share allocable to such Letter of Credit pursuant to
Section 2.15(a)(viii), with the balance of such fee, if any, payable to the L/C
Issuer for its own account. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. Letter of Credit Fees shall
be (i) due and payable on the last Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Maturity Date and thereafter on
demand; and (ii) computed on a quarterly basis in arrears. If there is any
change in the Applicable Percentage during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Percentage separately for each period during such
quarter that such Applicable Percentage was in effect. Notwithstanding anything
to the contrary contained herein, upon the occurrence and during the continuance
of an Event of Default, Letter of Credit Fees shall accrue at the Default Rate
as provided herein.

 



--------------------------------------------------------------------------------



 



     (i) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the last Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Maturity Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
     (j) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, any Subsidiary of the Borrower, the
Borrower shall be obligated to reimburse the L/C Issuer for any and all drawings
under such Letter of Credit. The Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of any Subsidiary of the Borrower inures to
the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.
     2.04 Additional Provisions with respect to Swing Line Loans.
     (a) Swing Line Loans. Subject to the terms and conditions set forth herein,
during the Availability Period, the Swing Line Lender may, in its sole
discretion and in reliance upon the agreements of the other Lenders set forth
herein, make loans (each such loan ,a “Swing Line Loans”) to the Borrower in
Dollars from time to time; provided that (i) the Outstanding Amount of Swing
Line Loans shall not exceed FIFTEEN MILLION DOLLARS ($15,000,000) (as such
amount may be decreased in accordance with the provisions hereof, the “Swing
Line Sublimit”) and (ii) the Outstanding Amount of Total Revolving Outstandings
shall not exceed the Aggregate Revolving Commitments. Swing Line Loans may be
repaid and reborrowed as provided herein, and will be comprised solely of Base
Rate Loans. Immediately upon the making of a Swing Line Loan, each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Swing Line Lender a risk participation in such Swing Line Loan in an
amount equal to the product of such Lender’s Revolving Commitment Percentage
thereof.
     (b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum principal amount of $100,000, and (ii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received

 



--------------------------------------------------------------------------------



 



notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Borrowing of Swing Line Loans (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.
     (c) Refinancing of Swing Line Loans.
     (i) The Swing Line Lender at any time in its sole discretion may request,
on behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Revolving Loan that
is a Base Rate Loan in an amount equal to such Lender’s Revolving Commitment
Percentage of the amount of the Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Aggregate Revolving Commitments and the conditions set forth in
Section 5.02 (other than the delivery of a Loan Notice). The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Lender shall make
an amount equal to its Revolving Commitment Percentage of the amount specified
in such Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Revolving Loans that are Base Rate Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Lenders fund its risk participation in the relevant Swing Line
Loan and each Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.
     (iii) If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be.

 



--------------------------------------------------------------------------------



 



A certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.
     (iv) Each Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or Event of Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 5.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
     (d) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Revolving Commitment Percentage thereof in the
same funds as those received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Revolving
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Revolving Commitment Percentage of
any Swing Line Loan, interest in respect thereof shall be solely for the account
of the Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
     2.05 Prepayments.
     (a) Voluntary Prepayments of Loans.
     (i) Revolving Loans and Term Loan. The Borrower may, upon notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans and the Term Loan in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any such prepayment of Eurodollar Rate Loans
shall be in

 



--------------------------------------------------------------------------------



 



a principal amount of $250,000 or a whole multiple of $250,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding); (C) any
prepayment of Base Rate Loans shall be in a principal amount of $150,000 or a
whole multiple of $100,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding); and (D) any prepayment of the Term Loan shall
be applied ratably to the remaining principal amortization payments. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s pro rata share of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.15, each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective pro rata
share thereof.
     (ii) Swing Line Loans. The Borrower may, upon notice to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 (or, if less, the entire principal thereof then outstanding). Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.
     (b) Mandatory Prepayments of Loans.
     (i) Revolving Commitments. If at any time (A) the Outstanding Amount of
Revolving Obligations shall exceed the Aggregate Revolving Committed Amount,
(B) the Outstanding Amount of L/C Obligations shall exceed the Letter of Credit
Sublimit, or (C) the Outstanding Amount of Swing Line Loans shall exceed the
Swing Line Sublimit, immediate prepayment will be made on or in respect of the
Revolving Obligations in an amount equal to the difference; provided, however,
that, except with respect to clause (B), L/C Obligations will not be Cash
Collateralized hereunder until the Revolving Loans and Swing Line Loans have
been paid in full.
     (ii) Dispositions and Recovery Events. The Borrower shall prepay the Loans
and/or Cash Collateralize the L/C Obligations as hereafter provided in an
aggregate amount equal to 100% of the Net Cash Proceeds of any Dispositions or
Recovery Event to the extent (A) the Borrower has not executed a term sheet or
letter of intent (binding or non-binding) signed by both parties to reinvest
such Net Cash Proceeds within 180 days, and has not completed the reinvestment
of such Net Cash Proceeds within 360 days, of the date of such Disposition or
Recovery Event in property that is useful in the business of the Borrower and
its Subsidiaries (it being understood that such prepayment shall be due
immediately upon the expiration of such 180-day and 360-day periods,
respectively) and (B) the aggregate amount of such Net Cash Proceeds that are
not so reinvested exceeds $15 million in any fiscal year, but prepayment is only
required to the extent of such excess.
     (iii) Debt Issuances. Within two Business Days of the receipt by the
Borrower or any Subsidiary of the Net Cash Proceeds of any Debt Issuance, the
Borrower shall prepay the Loans

 



--------------------------------------------------------------------------------



 



and/or Cash Collateralize the L/C Obligations as hereafter provided in an
aggregate amount equal to 50% of such Net Cash Proceeds.
     (iv) Equity Issuances. Within two Business Days of the receipt by the
Borrower or any Subsidiary of the Net Cash Proceeds of any Equity Issuance, the
Borrower shall prepay the Loans and/or Cash Collateralize the L/C Obligations in
an aggregate amount equal to 50% of such Net Cash Proceeds.
     (v) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows: (A) with respect
to all amounts prepaid pursuant to Section 2.05(b)(i), first, ratably to the L/C
Borrowings and the Swing Line Loans, second, to the outstanding Revolving Loans,
and, third, to Cash Collateralize the remaining L/C Obligations; (B) with
respect to all amounts prepaid pursuant to Sections 2.05(b)(ii), (iii) and (iv),
first, to the Term Loan (ratably to the remaining principal amortization
payments) until paid in full, second, ratably to the L/C Borrowings and the
Swing Line Loans, third, to the outstanding Revolving Loans, and, fourth, to
Cash Collateralize the remaining L/C Obligations. Within the parameters of the
applications set forth above, prepayments shall be applied first to Base Rate
Loans and then to Eurodollar Rate Loans in direct order of Interest Period
maturities. All prepayments under this Section 2.05(b) shall be subject to
Section 3.05, but otherwise without premium or penalty, and shall be accompanied
by interest on the principal amount prepaid through the date of prepayment.
     (vi) Eurodollar Prepayment Account. If the Borrower is required to make a
mandatory prepayment of Eurodollar Rate Loans under this Section 2.05(b) (other
than Section 2.05(b)(i)) so long as no Event of Default exists, the Borrower
shall have the right, in lieu of making such prepayment in full, to deposit an
amount equal to such mandatory prepayment with the Administrative Agent in a
cash collateral account maintained (pursuant to documentation reasonably
satisfactory to the Administrative Agent) by and in the sole dominion and
control of the Administrative Agent. Any amounts so deposited shall be held by
the Administrative Agent as collateral for the prepayment of such Eurodollar
Rate Loans and shall be applied to the prepayment of the applicable Eurodollar
Rate Loans at the end of the current Interest Periods applicable thereto or,
sooner, at the election of the Administrative Agent, upon the occurrence of an
Event of Default. At the request of the Borrower, amounts so deposited shall be
invested by the Administrative Agent in Cash Equivalents maturing on or prior to
the date or dates on which it is anticipated that such amounts will be applied
to prepay such Eurodollar Rate Loans; any interest earned on such Cash
Equivalents will be for the account of the Borrower and the Borrower will
deposit with the Administrative Agent the amount of any loss on any such Cash
Equivalents to the extent necessary in order that the amount of the prepayment
to be made with the deposited amounts may not be reduced.
     2.06 Termination or Reduction of Aggregate Revolving Commitments.
     (a) Optional Reductions. The Borrower may, upon notice to the
Administrative Agent, terminate the Aggregate Revolving Commitments, or from
time to time permanently reduce the Aggregate Revolving Commitments to an amount
not less than the Outstanding Amount of Revolving Obligations; provided that
(i) any such notice shall be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $5 million or
any whole multiple of $1 million in excess thereof and (iii) if, after giving
effect to any reduction of the Aggregate Revolving Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Commitments, such sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will

 



--------------------------------------------------------------------------------



 



promptly notify the Lenders of any such notice of termination or reduction of
the Aggregate Revolving Commitments. Any reduction of the Aggregate Revolving
Commitments shall be applied to the Revolving Commitments of the Lenders ratably
in accordance with their Revolving Commitment Percentages. All fees accrued with
respect thereto until the effective date of any termination of the Aggregate
Revolving Commitments shall be paid on the effective date of such termination.
     (b) Mandatory Reductions. The Aggregate Revolving Commitments shall not be
permanently reduced by amounts required to be prepaid on the Revolving
Obligations pursuant to Section 2.05(b).
     2.07 Repayment of Loans.
     (a) Revolving Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans outstanding
on such date.
     (b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Swing Line Loan is
made and (ii) the Maturity Date.
     (c) Term Loan. The Borrower shall repay the outstanding principal amount of
the Term Loan in installments on the dates and in the amounts set forth in the
table below (as such installments may hereafter be adjusted as a result of
prepayments made pursuant to Section 2.05), unless accelerated sooner pursuant
to Section 9.02:

                                          Payment Date   Amount     Percent    
Payment Date     Amount     Percent  
Jun 30, 2011
  $ 3,750,000.00       1.875 %   Dec 31, 2013   $ 6,250,000.00       3.125 %
Sep 30, 2011
  $ 3,750,000.00       1.875 %   Mar 31, 2014   $ 6,250,000.00       3.125 %
Dec 31, 2011
  $ 3,750,000.00       1.875 %   Jun 30, 2014   $ 6,250,000.00       3.125 %
Mar 31, 2012
  $ 3,750,000.00       1.875 %   Sep 30, 2014   $ 6,250,000.00       3.125 %
Jun 30, 2012
  $ 5,000,000.00       2.500 %   Dec 31, 2014   $ 6,250,000.00       3.125 %
Sep 30, 2012
  $ 5,000,000.00       2.500 %   Mar 31, 2015   $ 6,250,000.00       3.125 %
Dec 31, 2012
  $ 5,000,000.00       2.500 %   Jun 30, 2015   $ 7,500,000.00       3.750 %
Mar 31, 2013
  $ 5,000,000.00       2.500 %   Sep 30, 2015   $ 7,500,000.00       3.750 %
Jun 30, 2013
  $ 6,250,000.00       3.125 %   Dec 31, 2015   $ 7,500,000.00       3.750 %
Sep 30, 2013
  $ 6,250,000.00       3.125 %   Maturity Date   $ 92,500,000.00       46.25 %
 
                                   
 
                          $ 200,000,000.00       100.00 %

     2.08 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Percentage; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Percentage; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Percentage.
(b) (i) If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 



--------------------------------------------------------------------------------



 



     (ii) If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due, whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
     (iii) During the continuance of an Event of Default under Section 9.01(f),
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
     (iv) During the continuance of an Event of Default other than an Event of
Default under Section 9.01(f), the Borrower shall, at the request of the
Required Lenders, pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
     (v) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09 Fees. In addition to certain fees described in subsections (h) and
(i) of Section 2.03:
     (a) Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender (other than a Defaulting Lender) its pro rata share
of a commitment fee (the “Commitment Fee”) equal to the product of (i) the
Applicable Percentage times (ii) the actual daily amount by which the Aggregate
Revolving Commitments exceed the sum of (A) the Outstanding Amount of Revolving
Loans plus (B) the Outstanding Amount of L/C Obligations. The Commitment Fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article V is not met, and shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period. The Commitment
Fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Percentage during any quarter, the actual daily amount shall be
computed and multiplied by the Applicable Percentage separately for each period
during such quarter that such Applicable Percentage was in effect. For purposes
of clarification, Swing Line Loans shall not be considered outstanding for
purposes of determining the unused portion of the Aggregate Revolving
Commitments.
     (b) Fee Letters. The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
     2.10 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Percentage.
     (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case

 



--------------------------------------------------------------------------------



 



may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
     (b) If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under this Agreement. The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Revolving Commitments and the repayment of all other Obligations hereunder.
     2.11 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to the
Administrative Agent a Note for each such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
     2.12 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the

 



--------------------------------------------------------------------------------



 



account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its pro rata share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
     (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 



--------------------------------------------------------------------------------



 



     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) any amounts
applied by the Swing Line Lender to outstanding Swing Line Loans, (C) any
amounts applied to L/C Obligations by the L/C Issuer or Swing Line Loans by the
Swing Line Lender, as appropriate, from cash collateral or other Adequate
Assurance provided under Section 2.15, or (D) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may

 



--------------------------------------------------------------------------------



 



exercise against such Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Loan Party in the amount of such participation.
     2.14 Cash Collateral.
     (a) Certain Credit Support Events. Upon the request of the Administrative
Agent or the L/C Issuer (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Maturity Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the L/C Issuer or the Swing Line Lender, the Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
     (b) Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
     (c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
     (d) Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of an Event of Default (and
following application as provided in this Section 2.14 may be otherwise applied
in accordance with Section 9.03), and (y) the Person providing Cash Collateral
and the L/C Issuer or Swing Line Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.
     2.15 Defaulting Lenders.

 



--------------------------------------------------------------------------------



 



     (a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
     (i) the L/C Issuer may require the Borrower or Defaulting Lender to provide
Adequate Assurance with regard to any Fronting Exposure, which may include cash
collateral, for the Defaulting Lender’s share of the L/C Obligations as a
condition to the issuance, extension, renewal or increase of Letters of Credit;
     (ii) the Swing Line Lender may require the Borrower or Defaulting Lender to
provide Adequate Assurance with regard to any Fronting Exposure, which may
include cash collateral, for the Defaulting Lender’s share of Swing Line Loans
as a condition to the making or extension of Swing Line Loans;
     (iii) the Defaulting Lender shall not be entitled to vote, or participate
in amendments, waivers or consents hereunder or in respect of the other Loan
Documents, except as may be expressly provided herein;
     (iv) the Defaulting Lender may be replaced and its interests assigned as
provided in Section 11.13;
     (v) all payments of principal, interest and other amounts owing to a
Defaulting Lender will be paid into an account or subaccount with the
Administrative Agent (collectively, the “Defaulting Lender Account”) to secure
the Defaulting Lender’s obligations under this Agreement. Amounts held in the
Defaulting Lender Account shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third, if so
determined by the Administrative Agent or requested by the L/C Issuer or Swing
Line Lender, to be held as Cash Collateral for future funding obligations of
that Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Borrower may request (so long as no Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 5.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are

 



--------------------------------------------------------------------------------



 



applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto;
     (vi) the Defaulting Lender shall not be entitled to receive any commitment
fee, facility fee, letter of credit fee or other fees hereunder (and the
Borrower shall not be required to pay any such fees);
     (vii) so long as no Event of Default shall exist immediately before or
immediately after giving effect thereto, the Borrower may, with the consent of
the Administrative Agent (which consent will not be unreasonably withheld or
delayed), elect to terminate the commitments of the Defaulting Lender, and repay
its share of outstanding Loan Obligations, on a non-pro rata basis.
     (viii) During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Revolving Commitment Percentage”
of each non-Defaulting Lender shall be computed without giving effect to the
Revolving Commitment of that Defaulting Lender; provided that (A) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Event of Default exists; and (B) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Obligations of that Lender.
     (b) Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Revolving Commitment
Percentages (without giving effect to Section 2.15(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided;
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the Loan
Parties hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without

 



--------------------------------------------------------------------------------



 



reduction or withholding for any Taxes. If, however, applicable Laws require any
Loan Party or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by such
Loan Party or the Administrative Agent, as the case may be, upon the basis of
the information and documentation to be delivered pursuant to subsection
(e) below.
     (ii) If the Loan Parties or the Administrative Agent shall be required by
the Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Loan Parties shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, any Lender or the L/C
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
     (b) Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.
     (c) Tax Indemnification.
     (i) Without limiting the provisions of subsection (a) or (b) above, the
Loan Parties shall, and do hereby, indemnify the Administrative Agent, each
Lender and the L/C Issuer, and shall make payment in respect thereof within ten
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
the Loan Parties or the Administrative Agent or paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The Loan Parties
shall also, and do hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within ten days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.
     (ii) Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, indemnify each Loan Party and
the Administrative Agent, and shall make payment in respect thereof within ten
days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for such Loan Party or the
Administrative Agent) incurred by or asserted against such Loan Party or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to

 



--------------------------------------------------------------------------------



 



such Loan Party or the Administrative Agent pursuant to subsection (e). Each
Lender and the L/C Issuer hereby authorizes the Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender or the L/C Issuer, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.
     (d) Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Borrower shall deliver (or cause the applicable Loan
Party to deliver) to the Administrative Agent or the Administrative Agent shall
deliver to the Borrower, as the case may be, the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of any return required by Law to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Administrative Agent, as
the case may be.
     (e) Status of Lenders; Tax Documentation.
     (i) Each Lender shall deliver to the Borrower and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.
     (ii) Without limiting the generality of the foregoing, if the Borrower is a
resident for tax purposes in the United States,
     (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower
and the Administrative Agent executed originals of Internal Revenue Service Form
W-9 or such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
     (B) each Foreign Lender that is entitled under the Internal Revenue Code or
any applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 



--------------------------------------------------------------------------------



 



     (I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (II) executed originals of Internal Revenue Service Form W-8ECI,
     (III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
     (IV) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or
     (V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
     (iii) Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
     (f) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section, it shall pay to
such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that each Loan Party, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower, any Subsidiary or any other Person.

 



--------------------------------------------------------------------------------



 



     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (a) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended and (b) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all of such Lender’s Eurodollar Rate
Loans to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan or in connection with an existing or proposed Base
Rate Loan or in connection with a Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
     3.04 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:

 



--------------------------------------------------------------------------------



 



     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;
     (ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or
     (iii) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that

 



--------------------------------------------------------------------------------



 



such Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or redeployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
     3.06 Mitigation of Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer, as applicable, shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, as applicable,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for

 



--------------------------------------------------------------------------------



 



the account of any Lender pursuant to Section 3.01, the Borrower may replace
such Lender in accordance with Section 11.13.
     3.07 Survival. All of the Loan Parties’ obligations under this Article III
shall survive termination of the Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent.
ARTICLE IV
GUARANTY
     4.01 The Guaranty.
     (a) Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent and each of the holders of the Obligations, as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations (the “Guaranteed Obligations”) in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Guaranteed Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.
     (b) Notwithstanding any provision to the contrary contained herein or in
any other of the Loan Documents, Swap Contracts, Treasury Management Agreements
or the other documents relating to the Obligations, the obligations of each
Guarantor under this Agreement and the other Loan Documents shall not exceed an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under applicable Debtor Relief Laws.
     4.02 Obligations Unconditional. The obligations of the Guarantors under
Section 4.01 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Loan Documents or other documents relating to the Obligations, or any
substitution, compromise, release, impairment or exchange of any other guarantee
of or security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid under this Article IV until
such time as the Obligations have been paid in full and the commitments relating
thereto have expired or terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:
     (a) at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 



--------------------------------------------------------------------------------



 



     (b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other document relating to the Guaranteed Obligations shall be
done or omitted;
     (c) the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or any other document
relating to the Guaranteed Obligations shall be waived or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;
     (d) any Lien granted to, or in favor of, the Administrative Agent or any
other holder of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected; or
     (e) any of the Guaranteed Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
     With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever and any requirement that the Administrative Agent or any other holder
of the Guaranteed Obligations exhaust any right, power or remedy or proceed
against any Person under any of the Loan Documents or any other documents
relating to the Guaranteed Obligations or any other agreement or instrument
referred to therein, or against any other Person under any other guarantee of,
or security for, any of the Obligations.
     4.03 Reinstatement. The obligations of each Guarantor under this Article IV
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any Debtor Relief Law or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each other
holder of the Guaranteed Obligations on demand for all reasonable costs and
expenses (including fees, charges and disbursements of any law firm or other
counsel) incurred by the Administrative Agent or such holder of Guaranteed
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.
     4.04 Certain Waivers. Each Guarantor acknowledges and agrees that (a) the
guaranty given hereby may be enforced without the necessity of resorting to or
otherwise exhausting remedies in respect of any other security or collateral
interests, and without the necessity at any time of having to take recourse
against the Borrower hereunder or against any collateral securing the Guaranteed
Obligations or otherwise, (b) it will not assert any right to require the action
first be taken against the Borrower or any other Person (including any
co-guarantor) or pursuit of any other remedy or enforcement of any other right
and (c) nothing contained herein shall prevent or limit action being taken
against the Borrower hereunder, under the other Loan Documents or the other
documents and agreements relating to the Guaranteed Obligations or from
foreclosing on any security or collateral interests relating hereto or thereto,
or from exercising any other rights or remedies available in respect thereof, if
neither the Borrower nor the Guarantors shall timely perform their obligations,
and the exercise of any such rights and completion of any such foreclosure
proceedings shall not constitute a discharge of the Guarantors’ obligations
hereunder unless as a result thereof, the Guaranteed Obligations shall have been
paid in full and the commitments relating thereto shall have expired or been
terminated, it being the purpose and

 



--------------------------------------------------------------------------------



 



intent that the Guarantors’ obligations hereunder be absolute, irrevocable,
independent and unconditional under all circumstances.
     Each Guarantor agrees that such Guarantor shall have no right of recourse
to security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.
     4.05 Remedies. The Guarantors agree that, to the fullest extent permitted
by law, as between the Guarantors, on the one hand, and the Administrative Agent
and the other holders of the Guaranteed Obligations, on the other hand, the
Guaranteed Obligations may be declared to be forthwith due and payable as
specified in Section 9.02 (and shall be deemed to have become automatically due
and payable in the circumstances specified in Section 9.02) for purposes of
Section 4.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Guaranteed Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Guaranteed Obligations being deemed to
have become automatically due and payable), the Guaranteed Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by the Guarantors for purposes of Section 4.01. The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Guaranteed Obligations may exercise their remedies thereunder in accordance with
the terms thereof.
     4.06 Rights of Contribution. The Guarantors agree among themselves that, in
connection with payments made hereunder, each Guarantor shall have contribution
rights against the other Guarantors as permitted under applicable law. Such
contribution rights shall be subordinate and subject in right of payment to the
obligations of such Guarantors under the Loan Documents and no Guarantor shall
exercise such rights of contribution until the Obligations have been paid in
full and the Commitments have terminated.
     4.07 Guarantee of Payment; Continuing Guarantee. The guarantee in this
Article IV is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all the Guaranteed Obligations whenever arising.
ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     5.01 Conditions of Effectiveness. This Agreement shall be effective upon
satisfaction of the following conditions precedent in each case in manner
satisfactory to the Administrative Agent and each Lender:
     (a) Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, in each case, duly
executed by the appropriate parties thereto.
     (b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, in form, scope and substance
satisfactory to the Administrative Agent and the Lenders, and including, among
other things, due authorization, execution, delivery of the Loan Documents, and
the enforceability thereof and the attachment and perfection of security
interests relating thereto.

 



--------------------------------------------------------------------------------



 



     (c) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following:
     (i) copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;
     (ii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party; and
     (iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.
     (d) Personal Property Collateral. Receipt by the Administrative Agent of
the following:
     (i) searches of Uniform Commercial Code filings in the jurisdiction of
formation of each Loan Party and each other jurisdiction deemed appropriate by
the Administrative Agent;
     (ii) all certificates evidencing any certificated Equity Interests pledged
to the Administrative Agent pursuant to the Security Agreement or Pledge
Agreement, together with undated stock powers duly executed in blank attached
thereto;
     (iii) searches of ownership of, and Liens on, United States registered
intellectual property of each Loan Party in the appropriate governmental
offices; and
     (iv) duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Administrative Agent’s security interest
in the United States registered intellectual property of the Loan Parties.
     (e) Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Loan Parties evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents, and including affirmative flood insurance coverage where appropriate.
     (f) Closing Certificate. Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Borrower as of the Closing
Date certifying that (A) the conditions specified in each of Section 5.02(a) and
Section 5.02(b) have been satisfied as of the Closing Date and (B) there has
been no event, change, occurrence, circumstance or development since the date of
the Audited Financial Statements that has had or could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



     (g) Fees. Receipt by the Administrative Agent, the Arrangers and the
Lenders of any fees required to be paid on or before the Closing Date.
     (h) Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent), plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).
     Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
     5.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:
     (a) The representations and warranties of the Borrower and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date.
     (b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.
     (c) The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
     Each Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:
     6.01 Existence, Qualification and Power. The Borrower and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite

 



--------------------------------------------------------------------------------



 



governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.
     6.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not (a) contravene the terms of any of such
Person’s Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law; except in each case referred to in clause (b), to the
extent such breach, contravention or violation would not reasonably be expected
to have a Material Adverse Effect.
     6.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document other than
(i) those that have already been obtained and are in full force and effect and
(ii) filings to perfect the Liens created by the Collateral Documents.
     6.04 Binding Effect. Each Loan Document has been duly executed and
delivered by each Loan Party that is party thereto. Each Loan Document
constitutes a legal, valid and binding obligation of each Loan Party that is
party thereto, enforceable against such Loan Party that is party thereto in
accordance with its terms.
     6.05 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
     (b) From the date of the Audited Financial Statements to and including the
Closing Date, there has been no Disposition or any Recovery Event of any
material part of the business or property of the Borrower and its Subsidiaries,
taken as a whole, and no purchase or other acquisition by any of them of any
business or property (including any Equity Interests of any other Person)
material in relation to the consolidated financial condition of the Borrower and
its Subsidiaries, taken as a whole, in each case, which is not reflected in the
foregoing financial statements or in the notes thereto and has not otherwise
been disclosed in writing to the Lenders on or prior to the Closing Date.
     (c) The financial statements delivered pursuant to Section 7.01(a) and (b)
have been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and

 



--------------------------------------------------------------------------------



 



present fairly (on the basis disclosed in the footnotes to such financial
statements) the financial condition, results of operations and cash flows as of
the dates thereof and for the periods covered thereby.
     (d) Since the date of the Audited Financial Statements, there has been no
event or circumstance that has had or would reasonably be expected to have a
Material Adverse Effect.
     6.06 Litigation. Except as set forth on Schedule 6.06 (none of which would
reasonably be expected to have a Material Adverse Effect as of the Closing
Date), there are no actions, suits, investigations, criminal prosecutions, civil
investigative demands, imposition of criminal or civil penalties, proceedings,
claims or disputes pending or, to the knowledge of the Responsible Officers of
any Loan Party, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties, revenues, officers or other member of their
management that (a) purport to affect or pertain to this Agreement or any other
Loan Document or any of the transactions contemplated hereby or (b) would
reasonably be expected to have a Material Adverse Effect.
     6.07 No Default.
     (a) Neither the Borrower nor any of its Subsidiaries is in default under or
with respect to any Contractual Obligation that would reasonably be expected to
have a Material Adverse Effect.
     (b) No Default or Event of Default has occurred and is continuing.
     6.08 Ownership of Property; Liens. Each of the Borrower and its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary in the ordinary conduct of
its business, except for such defects in title as would not reasonably be
expected to have a Material Adverse Effect. The property of the Borrower and its
Subsidiaries is not subject to any Liens other than Permitted Liens.
     6.09 Environmental Compliance. Except in each case as would not reasonably
be expected to have a Material Adverse Effect:
     (a) Each of the facilities and real properties owned, leased or operated by
the Borrower or any of its Subsidiaries (the “Facilities”) and all operations at
the Facilities are in compliance with all applicable Environmental Laws, and
there is no violation of any Environmental Law with respect to the Facilities or
the businesses operated by the Borrower and its Subsidiaries at such time (the
“Businesses”), and there are no conditions relating to the Facilities or the
Businesses that could give rise to liability under any applicable Environmental
Laws.
     (b) None of the Facilities contains, or has previously contained, any
Hazardous Materials at, on or under the Facilities in amounts or concentrations
that constitute or constituted a violation of, or could give rise to liability
under, Environmental Laws.
     (c) Neither the Borrower nor any of its Subsidiaries has received any
written or verbal notice of, or inquiry from any Governmental Authority
regarding, any violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Facilities or any of the
Businesses, nor does any Responsible Officer of any Loan Party have knowledge or
reason to believe that any such notice will be received or is being threatened.

 



--------------------------------------------------------------------------------



 



     (d) Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of the
Borrower or any of its Subsidiaries in violation of, or in a manner that would
be reasonably likely to give rise to liability under, any applicable
Environmental Law.
     (e) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of any Loan Party,
threatened, under any Environmental Law to which the Borrower or any of its
Subsidiaries is or will be named as a party, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Borrower, any Subsidiary, the Facilities
or the Businesses.
     (f) There has been no release or threat of release of Hazardous Materials
at or from the Facilities, or arising from or related to the operations
(including, without limitation, disposal) of the Borrower or any of its
Subsidiaries in connection with the Facilities or otherwise in connection with
the Businesses, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws.
     6.10 Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
     6.11 Taxes. The Borrower and its Subsidiaries have filed all federal and
state income tax and all other material tax returns and reports required to be
filed, and have paid all federal and state income taxes and all other material
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against the Borrower
or any of its Subsidiaries that would, if made, have a Material Adverse Effect.
Neither the Borrower nor any of its Subsidiaries is party to any tax sharing
agreement.
     6.12 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other Federal or state laws.
Each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Internal Revenue Code has received a favorable determination letter from
the IRS to the effect that the form of such Plan is qualified under Section
401(a) of the Internal Revenue Code and the trust related thereto has been
determined by the IRS to be exempt from federal income tax under Section 501(a)
of the Internal Revenue Code, or an application for such a letter is currently
being processed by the IRS.
     (b) There are no pending or, to the knowledge of the Responsible Officers
of the Loan Parties, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



     (c) (i) No ERISA Event has occurred, and neither any Loan Party nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) each Loan Party and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Internal Revenue Code) is 60% or higher
and neither any Loan Party nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither any Loan Party nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.
     6.13 Subsidiaries. Set forth on Schedule 6.13 is a complete and accurate
list as of the Closing Date of each Subsidiary, together with (a) jurisdiction
of incorporation or organization, (b) number of shares of each class of Equity
Interests outstanding, and (c) percentage of outstanding shares of each class
owned (directly or indirectly) by the Borrower or any of its Subsidiaries. The
outstanding Equity Interests of each Subsidiary are validly issued, fully paid
and, to the extent applicable, non-assessable.
     6.14 Margin Regulations; Investment Company Act.
     (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.
     (b) None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
     6.15 Disclosure. Each Loan Party has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that would reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
     6.16 Compliance with Laws. Each of the Borrower and its Subsidiaries is in
compliance with the requirements of all Laws and all orders writs, injunctions
and decrees applicable to it or its properties, except in such instances in
which (x) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(y) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



     6.17 Intellectual Property; Licenses, Etc.
     (a) The Borrower and its Subsidiaries own, or possess the legal right to
use all trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights (clauses
(i) and (ii) are, collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses without conflict with the rights of
any other Person except, in the case of the IP Rights described in clause (ii),
to the extent that the failure to do so would not reasonably be expected to have
a Material Adverse Effect.
     (b) Set forth on Schedule 6.17 is a list of all material IP Rights that the
Borrower or any of its Subsidiaries owns which are registered or pending
registration, in each case together with the jurisdiction in which such IP Right
is registered or pending registration.
     (c) Except for such claims and infringements that would not reasonably be
expected to have a Material Adverse Effect, no claim has been asserted and is
pending by any Person challenging or questioning the use of any IP Rights or the
validity or effectiveness of any IP Rights, and, to the knowledge of the
Responsible Officers of any Loan Party, the use of any IP Rights by the Borrower
or any of its Subsidiaries, the granting of a right or a license in respect of
any IP Rights from the Borrower or any of its Subsidiaries or any slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrower or
any of its Subsidiaries does not infringe on any rights of any other Person
except where such infringement would not reasonably be expected to have a
Material Adverse Effect.
     (d) As of the Closing Date, none of the IP Rights owned by the Borrower or
any of its Subsidiaries is subject to any material licensing agreement or
similar arrangement except as set forth on Schedule 6.17.
     6.18 Solvency. The Borrower and its Subsidiaries, taken as a whole, are
Solvent.
     6.19 Perfection of Security Interests in the Collateral. The Collateral
Documents create valid security interests in, and Liens on, the Collateral
purported to be covered thereby, which security interests and Liens are
currently perfected security interests and Liens, prior to all other Liens other
than Permitted Liens. More specifically,
     (a) Security Agreement. The Security Agreement is effective to create in
favor of the Collateral Agent, for the benefit of the holders of the
Obligations, a legal, valid and enforceable security interest in the Collateral
identified therein, except to the extent the enforceability thereof may be
limited by applicable Debtor Relief Laws affecting creditors’ rights generally
and by equitable principles of law (regardless of whether enforcement is sought
in equity or at law) and, when UCC financing statements (or other appropriate
notices) in appropriate form are duly filed at the locations identified in the
Security Agreement, the Security Agreement shall create a fully perfected Lien
on, and security interest in, all right, title and interest of the grantors
thereunder in such Collateral, in which a security interest may be perfected by
the filing of a UCC financing statement in each case prior and superior in right
to any other Lien (other than Permitted Liens).
     (b) Pledge Agreement. The Pledge Agreement is effective to create in favor
of the Collateral Agent, for the benefit of the holders of the Obligations, a
legal, valid and enforceable security interest in the Collateral identified
therein, except to the extent the enforceability thereof may be limited by
applicable Debtor Relief Laws affecting creditors’ rights generally and by
equitable principles of law (regardless of whether enforcement is sought in
equity or at law) and

 



--------------------------------------------------------------------------------



 



the Pledge Agreement shall create a fully perfected Lien on, and security
interest in, all right, title and interest of the pledgors thereunder in such
Collateral, in each case prior and superior in right to any other Lien (i) with
respect to any such Collateral that is a “security” (as such term is defined in
the UCC) and is evidenced by a certificate, when such Collateral is delivered to
the Collateral Agent with duly executed stock powers with respect thereto,
(ii) with respect to any such Collateral that is a “security” (as such term is
defined in the UCC) but is not evidenced by a certificate, when UCC financing
statements in appropriate form are filed in the appropriate filing offices in
the jurisdiction of organization of the pledgor or when “control” (as such term
is defined in the UCC) is established by the Collateral Agent over such
interests in accordance with the provision of Section 8-106 of the UCC, or any
successor provision, and (iii) with respect to any such Collateral that is not a
“security” (as such term is defined in the UCC), when UCC financing statements
in appropriate form are filed in the appropriate filing offices in the
jurisdiction of organization of the pledgor.
     6.20 Business Locations; Taxpayer Identification Number. Set forth on
Schedule 6.20-1 is a list of all real property located in the United States that
is owned or leased by any Loan Party as of the Closing Date (identifying whether
such real property is owned or leased and which Loan Party owns or leases such
real property). Set forth on Schedule 6.20-2 is the chief executive office, U.S.
tax payer identification number and organizational identification number of each
Loan Party as of the Closing Date. The exact legal name and state of
organization of each Loan Party as of the Closing Date is as set forth on the
signature pages hereto. Except as set forth on Schedule 6.20-3, no Loan Party
has during the five years preceding the Closing Date (i) changed its legal name,
(ii) changed its state of formation, or (iii) been party to a merger,
consolidation or other change in structure.
     6.21 Licensing and Accreditation. Except to the extent it would not
reasonably be expected to have a Material Adverse Effect, each of the Borrower
and its Subsidiaries and, to the knowledge of the Responsible Officers of any
Loan Party, has, to the extent applicable: (a) obtained (or been duly assigned)
all required certifications, approvals or determinations as required by the
relevant state Governmental Authority for the acquisition, construction,
expansion of, investment in or operation of its businesses as currently
operated, (b) obtained and maintains in good standing all required licenses,
permits, authorizations, registrations and approvals of each Governmental
Authority necessary to the conduct of its business, including without limitation
a license to provide the professional services provided by such Person; (c) to
the extent prudent and customary in the industry in which it is engaged,
obtained and maintains accreditation from all generally recognized accrediting
agencies; and (d) ensured that all such required licenses or restricted
certifications and accreditations are in full force and effect on the date
hereof and have not been revoked or suspended or otherwise limited.
     6.22 Labor Matters.
     (a) There are no collective bargaining agreements or Multiemployer Plans
covering the employees of the Borrower or any Subsidiary as of the Closing Date.
     (b) Neither the Borrower nor any Subsidiary has suffered any strikes,
walkouts, work stoppages or other material labor difficulty in the five years
preceding the Closing Date.

 



--------------------------------------------------------------------------------



 



ARTICLE VII
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall and shall cause each Subsidiary
to:
     7.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail reasonably satisfactory to the Administrative Agent:
     (a) as soon as available, but in any event within ninety days after the end
of each fiscal year or, if earlier, 15 days after the date required to be filed
with the SEC (without giving effect to any extension permitted by the SEC)),
commencing with the fiscal year ending December 31, 2011, consolidated and
consolidating financial statements for the Borrower and its Subsidiaries,
including a balance sheet as at the end of such fiscal year, and the related
statements of income or operations, changes in cash flows and changes in
shareholders’ equity (on a consolidated basis only) for such fiscal year, all in
reasonable detail and prepared in accordance with GAAP, and in the case of such
consolidated statements, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and
     (b) as soon as available, but in any event within, forty-five days after
the end of each of the first three fiscal quarters (or, if earlier, 5 days after
the date required to be filed with the SEC (without giving effect to any
extension permitted by the SEC)), commencing with the fiscal quarter ending
March 31, 2011, consolidated and consolidating financial statements for the
Borrower and its Subsidiaries, including a balance sheet as at the end of such
fiscal quarter, and the related statements of income or operations, changes in
cash flows and changes in shareholders’ equity (on a consolidated basis only)
for the fiscal quarter and portion of the fiscal year then ended, all in
reasonable detail and in the case of such consolidated statements certified by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to
Section 7.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
     7.02 Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent:
     (a) concurrently with the delivery of the financial statements referred to
in Section 7.01(a), a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Event of Default
under the financial covenants set forth herein or, if any such Event of Default
shall exist, stating the nature and status of such event;

 



--------------------------------------------------------------------------------



 



     (b) concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower;
     (c) not more than 60 days after the end of each fiscal year of the
Borrower, commencing with the fiscal year ending December 31, 2011, forecasts
prepared by management of the Borrower, in form and detail reasonably
satisfactory to the Administrative Agent, of consolidated balance sheets and
statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a quarterly basis for the immediately following fiscal year
(including the fiscal year in which the Maturity Date occurs);
     (d) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
equityholders of the Borrower or any of its Subsidiaries, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower or any of its Subsidiaries may file or be required to file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
     (e) promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the accounts or books of
the Borrower or any of its Subsidiaries, or any audit of any of them;
     (f) promptly, and in any event within seven Business Days after receipt
thereof by the Borrower or any of its Subsidiaries, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of the Borrower or any of its Subsidiaries; and
     (g) promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any of its Subsidiaries, or compliance
with the terms of the Loan Documents, as the Administrative Agent may from time
to time reasonably request.
Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which such
documents are posted, or a link provided thereto on the Borrower’s website on
the Internet at the website address listed on Schedule 11.02; or (ii) on which
such documents are posted on behalf of the Borrower on an Internet or intranet
website, if any, to which the Administrative Agent and the Lenders have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the paper copies of such documents
shall be delivered to the Administrative Agent on request, and delivery of such
paper copies shall continue until written notice from the Administrative Agent
that such deliveries may cease, and (ii) the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 



--------------------------------------------------------------------------------



 



The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Subsidiaries and Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Loan Parties hereby
agree that so long as any of the Loan Parties is the issuer of any outstanding
debt or equity securities that are registered or issued pursuant to a private
offering or is actively contemplating issuing any such securities (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Loan Parties or their securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Side Information;” and (z) the Administrative Agent and
the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information”. Notwithstanding the foregoing, the
Loan Parties shall be under no obligation to mark any Borrower Materials
“PUBLIC.”
     7.03 Notices. Promptly notify the Administrative Agent and each Lender of:
     (a) the occurrence of any Default or Event of Default;
     (b) any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect;
     (c) the occurrence of any ERISA Event, and
     (d) any material change in accounting policies or financial reporting
practices by the Borrower or any of its Subsidiaries, including any
determination by the Borrower referred to in Section 2.10(b).
Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
     7.04 Payment of Taxes. Pay and discharge as the same shall become due and
payable all tax liabilities, assessments and governmental charges or levies upon
it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary.

 



--------------------------------------------------------------------------------



 



     7.05 Preservation of Existence, Etc.
     (a) Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 8.04 or 8.05.
     (b) Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05 except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect.
     (c) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect.
     (d) Preserve or renew all of its IP Rights, the non-preservation of which
would reasonably be expected to have a Material Adverse Effect.
     7.06 Maintenance of Properties.
     (a) Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted.
     (b) Make all necessary repairs thereto and renewals and replacements
thereof, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.
     (c) Use the standard of care typical in the industry in the operation and
maintenance of its facilities.
     7.07 Maintenance of Insurance.
     (a) Maintain in full force and effect insurance with financially sound and
reputable insurance companies not Affiliates of the Borrower, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or the applicable Subsidiary operates.
     (b) Cause the Administrative Agent to be named as lender’s loss payee or
mortgagee, its successors and/or assigns, as its interest may appear, and/or
additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause each provider of
any such insurance to agree, by endorsement upon the policy or policies issued
by it or by independent instruments furnished to the Administrative Agent, that
it will give the Administrative Agent thirty days (or such lesser amount as the
Administrative Agent may agree) prior written notice before any such policy or
policies shall be altered or canceled.
     7.08 Compliance with Laws. Except to the extent the failure to do so would
not reasonably be expected to have a Material Adverse Effect, comply with all
Laws and all restrictions and requirements imposed by any Governmental
Authority; and obtain and maintain all licenses, permits, certifications,
registrations and approvals of all applicable Governmental Authorities as are
required for the conduct of its business as currently conducted and herein
contemplated.

 



--------------------------------------------------------------------------------



 



     7.09 Books and Records.
     (a) Maintain proper books of record and account with entries that are full,
true and correct in all material respects in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Loan Parties and their Subsidiaries, as the case may
be.
     (b) Maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Loan Parties and their Subsidiaries, as the case may be.
     7.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and the Lenders to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, that (i) absent an Event of Default,
the Borrower shall be required to pay for only one such visit and/or inspection
by the Administrative Agent in any fiscal year and (ii) when an Event of Default
exists the Administrative Agent and the Lenders (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice. Each Lender shall be permitted to have representatives or
independent contractors of such Lender accompany the Administrative Agent on any
visit described in this clause at the sole cost of such Lender.
     7.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) to
refinance existing Indebtedness; and (b) for working capital, capital
expenditures, Permitted Acquisitions and other general corporate purposes in
each case not in contravention of any Law or of any Loan Document.
     7.12 Additional Subsidiaries.
     (a) Notice. The Borrower and/or the Borrower will give prompt notice of the
formation or acquisition of any Subsidiary. The notice will include information
on the jurisdiction of organization, the number and class of Equity Interests
outstanding and ownership thereof (including options, warrants, rights or
conversion or purchase relating thereto) and other information as the
Administrative Agent may request.
     (b) Domestic Subsidiaries. Domestic Subsidiaries of the Loan Parties will
be joined as a Guarantor hereunder within sixty (60) days of the formation or
acquisition by execution and delivery of a Guarantor Joinder Agreement, or
guaranty agreement or other arrangement reasonably acceptable to the
Administrative Agent, and such other documentation as the Administrative Agent
may reasonably require, together with copies of resolutions, Organization
Documents and favorable legal opinions, in form and substance reasonably
acceptable to the Administrative Agent.
     7.13 Pledged Assets.
     (a) Equity Interests. Pledge or cause to be pledged (i) 100% of the Equity
Interests in the Borrower, (ii) 100% of the issued and outstanding Equity
Interests of each Domestic Subsidiary and (iii) 65% (or such greater percentage
that, due to a change in an applicable Law after the date hereof, (A) would not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s United States parent
and (B) would not reasonably be expected to cause any

 



--------------------------------------------------------------------------------



 



material adverse tax consequences) of the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Material First Tier Foreign Subsidiary directly owned by any Loan Party
in each case to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent, for the benefit of the holders of the
Obligations, to secure the Obligations pursuant to the Collateral Documents
(subject only to Permitted Liens, if any), and, in connection with the
foregoing, deliver (or cause to be delivered) to the Administrative Agent
joinder agreements and such other documentation as the Administrative Agent may
request, including, any filings and deliveries to perfect such Liens (including,
among other things, undated transfer powers executed in blank where
appropriate), Organization Documents, resolutions and favorable opinions of
counsel all in form, content and scope reasonably satisfactory to the
Administrative Agent. Such pledged interests and deliveries in connection
therewith will be provided promptly, but in the case of Equity Interests in
Subsidiaries formed or acquired after the Closing Date, in any event within
sixty days of formation or acquisition in the case of Domestic Subsidiaries and
ninety days of formation, acquisition or otherwise becoming a Material First
Tier Foreign Subsidiary in the case of Foreign Subsidiaries.
     (b) Other Personal Property. Cause all personal property (other than
Excluded Property) of each Loan Party to be subject at all times to first
priority (subject to Permitted Liens), perfected Liens in favor of the
Administrative Agent, for the benefit of the holders of the Obligations, to
secure the Obligations pursuant to the Collateral Documents (subject to
Permitted Liens) and, in connection with the foregoing, deliver to the
Administrative Agent such other documentation as the Administrative Agent may
reasonably request including filings and deliveries necessary to perfect such
Liens, Organization Documents, resolutions and favorable opinions of counsel to
such Person, all in form, content and scope reasonably satisfactory to the
Administrative Agent. Such liens in personal property and deliveries in
connection therewith will be provided promptly, but in the case of Subsidiaries
formed or acquired after the Closing Date, in any event within with thirty days
of formation or acquisition.
ARTICLE VIII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:
     8.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     (a) Liens securing the Loan Obligations hereunder, including cash
collateral and other Adequate Assurance pledged to the L/C Issuer and the Swing
Line Lender to secure obligations of Defaulting Lender;
     (b) Liens in favor of a Lender or any of its Affiliates pursuant to a Swap
Contract or Treasury Management Agreement, but only to the extent that (i) the
obligations under such Swap Contract or Treasury Management Agreement are
permitted under Section 8.03, (ii) such Liens are on the same collateral that
secures the Loan Obligations and (iii) the obligations under such Swap Contract
or Treasury Management Agreement and the Loan Obligations share pari passu
(subject to Section 9.03) in the collateral that is the subject of such Liens;

 



--------------------------------------------------------------------------------



 



(c) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased;
     (d) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (e) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not overdue for more
than ninety days or, if overdue for more than ninety days, are being contested
in good faith by appropriate proceedings for which adequate reserves determined
in accordance with GAAP have been established;
     (f) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (g) deposits to secure the performance of bids, trade contracts, licenses
and leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (h) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (i) Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 9.01(h);
     (j) Liens securing Indebtedness permitted under Section 8.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) such Liens attach to such
property concurrently with or within one hundred eighty days after the
acquisition thereof;
     (k) licenses, sublicenses, leases or subleases granted to others not
interfering in any material respect with the business of the Borrower or any
Subsidiary;
     (l) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;
     (m) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;
     (n) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
     (o) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

 



--------------------------------------------------------------------------------



 



     (p) Liens arising on any real property as a result of any eminent domain,
condemnation or similar proceeding being commenced with respect to such real
property;
     (q) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto; and
     (r) other Liens securing liabilities (other than Indebtedness) in an amount
not to exceed $5 million in the aggregate at any time outstanding.
     8.02 Investments. Make any Investments, except:
     (a) Investments in the form of cash or Cash Equivalents;
     (b) Investments existing as of the Closing Date and set forth in
Schedule 8.02 (including investments in Foreign Subsidiaries), and extensions
and renewals thereof;
     (c) Investments in any Person that is a Domestic Loan Party, provided that
in the case of a loan or advance from a Foreign Subsidiary such loan or advance
shall be subordinated prior to the Loan Obligations in a manner and to an extent
reasonably acceptable to the Administrative Agent;
     (d) Investments by the Borrower and its Domestic Subsidiaries in Foreign
Subsidiaries after the Closing Date in an aggregate amount not to exceed
$20 million in any twelve-month period or $50 million from the Closing Date;
     (e) Investments by Foreign Subsidiaries in other Foreign Subsidiaries;
     (f) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (g) Guarantees permitted by Section 8.03;
     (h) Permitted Acquisitions;
     (i) loans and advances to employees of the Borrower or any Subsidiary for
reimbursable expenses in the ordinary course of business not to exceed
$5 million in the aggregate at any time outstanding;
     (j) Investments consisting of the non-cash portion of consideration
received in connection with Dispositions permitted pursuant to Section 8.05;
     (k) Investments consisting of Swap Contracts permitted by Section 8.03;
     (l) to the extent constituting Investments, the issuance of Letters of
Credit for the account of Subsidiaries; and
     (m) Investments of a nature not contemplated in the foregoing clauses in an
amount not to exceed $5 million in the aggregate at any time outstanding.

 



--------------------------------------------------------------------------------



 



     8.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Indebtedness under the Loan Documents;
     (b) Indebtedness set forth in Schedule 8.03 and renewals, refinancings and
extensions thereof; provided that (i) the amount of such Indebtedness is not
increased at the time of such renewal, refinancing or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and (ii) the
material terms taken as a whole of such renewal, refinancing or extension are
not materially less favorable to the Loan Parties and their Subsidiaries than
the terms of the Indebtedness being renewed, refinanced or extended;
     (c) intercompany Indebtedness permitted under Section 8.02;
     (d) obligations (contingent or otherwise) existing or arising under any
Swap Contract, provided that (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person, and not for purposes of speculation
or taking a “market view;” and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;
     (e) purchase money Indebtedness (including obligations in respect of
Capital Leases or Synthetic Leases) hereafter incurred to finance the purchase
of fixed assets, and renewals, refinancings and extensions thereof, provided
that (i) the aggregate outstanding principal amount of all such Indebtedness
shall not exceed $10 million at any one time outstanding; and (ii) such
Indebtedness when incurred shall not exceed the purchase price of the asset(s)
financed;
     (f) contingent liabilities relating to customary indemnification
obligations in favor of sellers and purchasers in respect of Acquisitions and
Dispositions permitted hereunder;
     (g) deferred purchase price obligations (including earn-out payments) in
respect of Permitted Acquisitions;
     (h) Indebtedness acquired or assumed in connection with an Acquisition
permitted hereunder, provided that (i) the Indebtedness was not was not incurred
in connection with or in anticipation of such Acquisition, and (ii) no Default
or Event of Default shall exist immediately before or immediately after giving
effect thereto on a Pro Forma Basis;
     (i) unsecured Indebtedness for borrowed money of the Borrower in an
aggregate principal amount not to exceed $100 million, provided that (i) no
Default or Event of Default shall exist immediately before or immediately after
giving effect thereto on a Pro Forma Basis, (ii) the Borrower shall deliver a
certificate from a Responsible Officer in form and detail reasonably
satisfactory to the Administrative Agent confirming the foregoing and
demonstrating compliance with the financial covenants after giving effect
thereto on a Pro Forma Basis, and (iii) the covenants, terms and conditions of
such Indebtedness shall not be more restrictive, in any material respect, than
the covenants, terms and conditions hereunder;

 



--------------------------------------------------------------------------------



 



     (j) Guarantees with respect to Indebtedness permitted under this
Section 8.03;
     (k) Indebtedness which may be deemed to exist pursuant to any performance,
surety, statutory, appeal bonds or similar obligations incurred in the ordinary
course of business;
     (l) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument, in each case, drawn against
insufficient funds in the ordinary course of business, provided, that such
Indebtedness is extinguished within 5 Business Days of its incurrence;
     (m) Indebtedness incurred in favor of insurance companies (or their
financing affiliates) in connection with financing of insurance premiums;
provided that the total of all such Indebtedness shall not exceed the aggregate
amount of such unpaid insurance premiums;
     (n) other Indebtedness not specified above, provided, that the principal
amount of such Indebtedness does not exceed $5 million in the aggregate at any
time outstanding.
     8.04 Fundamental Changes. Merge, dissolve, liquidate or consolidate with or
into another Person, except that so long as no Event of Default exists or would
result therefrom, (a) the Borrower may merge or consolidate with any of its
Subsidiaries provided that the Borrower is the continuing or surviving Person,
(b) any Subsidiary may merge or consolidate with any other Subsidiary provided
that if a Loan Party is a party to such transaction, the continuing or surviving
Person is a Loan Party, (c) subject to clause (a) above, the Borrower or any
Subsidiary may merge with any other Person in connection with a Permitted
Acquisition provided that if the Borrower is a party thereto then the Borrower
is the continuing or surviving Person and (d) any Subsidiary may dissolve,
liquidate or wind up its affairs at any time provided that such dissolution,
liquidation or winding up, as applicable, could not reasonably be expected to
have a Material Adverse Effect.
     8.05 Dispositions. Make any Disposition unless (i) at least 75% of the
consideration paid in connection therewith shall be cash or Cash Equivalents
paid contemporaneous with consummation of the transaction and the total
consideration shall be in an amount not less than the fair market value of the
property disposed of, (ii) if such transaction is a Sale and Leaseback
Transaction, such transaction is not prohibited hereunder, (iii) such
transaction does not involve the sale or other disposition of a minority equity
interest in any Subsidiary, (iv) such transaction does not involve a sale or
other disposition of receivables other than receivables owned by or attributable
to other property concurrently being disposed of in a transaction otherwise
permitted under this Section 8.05, (v) no Default or Event of Default shall
exist immediately before or immediately after giving effect thereto on a Pro
Forma Basis, (vi) no such Disposition, together with all other Dispositions in
the most recent trailing twelve-month period, will involve property or business
units generating more than 20% of Consolidated EBITDA for the most recent
trailing twelve-month period, (vii) no such Disposition, together with all other
Dispositions in the most recent trailing twelve-month period, will result in
Consolidated EBITDA of less than $100 million for the most recent trailing
twelve-month period after giving effect thereto on a Pro Forma Basis, and
(viii) in the case of any Disposition, or series of related Dispositions, of
property or business units generating more than $10 million of Consolidated
EBITDA for the most recent trailing twelve-month period, the Borrower shall have
delivered to the Administrative Agent a Pro Forma Compliance Certificate
providing details on the prospective Disposition, confirming the foregoing
conditions set forth above and demonstrating compliance with the financial
covenants set forth in Section 8.11 as of the end of the period of the four
fiscal quarters most recently ended for which the Borrower has delivered
financial statements pursuant to Section 7.01(a) or (b) after giving effect to
such Disposition on a Pro Forma Basis.

 



--------------------------------------------------------------------------------



 



     8.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that so long as no Event of Default shall exist immediately before or
immediately after giving effect thereto:
     (a) each Subsidiary may declare and make Restricted Payments to Persons
that own Equity Interests in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;
     (b) the Borrower and its Subsidiaries may declare and make dividend
payments or other distributions payable solely in common Equity Interests of
such Person; and
     (c) the Borrower may declare and make other Restricted Payments; provided
that (i) no Default or Event of Default shall exist immediately before or
immediately after giving effect thereto on a pro forma basis, (ii) the Borrower
shall deliver a certificate from a Responsible Officer in form and detail
reasonably satisfactory to the Administrative Agent confirming the foregoing and
demonstrating compliance with the financial covenants after giving effect
thereto on a Pro Forma Basis, and (iii) the aggregate amount of such Restricted
Payments shall not exceed an amount equal to the sum of (A) $10,000,000 plus (B)
50% of cumulative Consolidated Net Income from the Closing Date, plus (C) 50% of
the Net Cash Proceeds from an Equity Issuances.
     8.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the Closing Date or any business substantially related
or incidental thereto.
     8.08 Transactions with Affiliates and Insiders; Management Fees.
     Enter into or permit to exist any transaction or series of transactions
with any officer, director or Affiliate of such Person other than
(i) intercompany transactions among Loan Parties expressly permitted by
Section 8.02, Section 8.03, Section 8.04, Section 8.05 or Section 8.06,
(ii) normal and reasonable compensation and reimbursement of expenses of
officers and directors, and (iii) except as otherwise specifically limited in
this Agreement, other transactions which are entered into in the ordinary course
of such Person’s business on terms and conditions substantially as favorable to
such Person as would be obtainable by it in a comparable arms-length transaction
with a Person other than an officer, director or Affiliate.
     8.09 Burdensome Agreements. Enter into, or permit to exist, any Contractual
Obligation that (a) encumbers or restricts the ability of any such Person to
(i) make Restricted Payments to any Loan Party, (ii) pay any Indebtedness or
other obligation owed to any Loan Party, (iii) make loans or advances to any
Loan Party, (iv) transfer any of its property to any Loan Party, (v) pledge its
property pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof or (vi) act as a Loan Party pursuant
to the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except (in respect of any of the matters referred to in
clauses (i)-(v) above) for (1) this Agreement and the other Loan Documents,
(2) any document or instrument governing Indebtedness incurred pursuant to
Section 8.03(e), provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith,
(3) any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien or (4) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 8.05 pending the consummation of such sale, or (b)
requires the grant of any security for any obligation if such property is given
as security for the Obligations.

 



--------------------------------------------------------------------------------



 



     8.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
     8.11 Financial Covenants.
     (a) Consolidated Fixed Charge Coverage Ratio. As of the end of each fiscal
quarter, the Consolidated Fixed Charge Coverage Ratio will be not less than
2.25:1.0.
     (b) Consolidated Leverage Ratio. As of the end of each fiscal quarter, the
Consolidated Leverage Ratio will be not greater than:

          Fiscal Quarters Ending   Consolidated Leverage Ratio
Closing Date through March 31, 2012
    3.00:1.0  
June 30, 2012 through September 30, 2013
    2.75:1.0  
December 31, 2013 and thereafter
    2.50:1.0  

     (c) Consolidated Net Worth. As of the end of each fiscal quarter, the
Consolidated Net Worth will be not less than $150 million.
     8.12 Organization Documents; Fiscal Year; Legal Name, State of Formation
and Form of Entity.
     (a) Amend, modify or change its Organization Documents in a manner
materially adverse to the Lenders.
     (b) Change its fiscal year.
     (c) Without providing ten (10) days prior written notice to the
Administrative Agent, change its name, state of formation or form of
organization.
     8.13 Ownership of Subsidiaries. Notwithstanding any other provisions of
this Agreement to the contrary, (a) permit any Person (other than the Borrower
or any Wholly Owned Subsidiary) to own any Equity Interests of any Subsidiary,
except to qualify directors where required by applicable Law or to satisfy other
requirements of applicable Law with respect to the ownership of Equity Interests
of Foreign Subsidiaries, or (b) permit any Subsidiary to issue or have
outstanding any shares of preferred Equity Interests.
ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
     9.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. The failure by any Loan Party to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five days after the same becomes due, any interest on
any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

 



--------------------------------------------------------------------------------



 



     (b) Specific Covenants.
     (i) Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 7.01 or 7.02 and such failure continues
for fifteen days; or
     (ii) Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 7.03(a), 7.05(a), 7.10 or 7.11 or
Article VIII; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be false or misleading in any material
respect when made or deemed made; or
     (e) Cross-Default. (i) The Borrower or any of its Subsidiaries fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness;
(ii) the Borrower or any of its Subsidiaries fails to observe or perform any
other agreement or condition relating to any Material Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Material Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
if required, such Material Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Material Indebtedness to be
made, prior to its stated maturity; or (iii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which the Borrower
or any of its Subsidiaries is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any of its Subsidiaries is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Borrower
or such Subsidiary as a result thereof is greater than $15,000,000; or
     (f) Insolvency Proceedings, Etc. The Borrower or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty calendar days; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for sixty calendar days, or an order for relief is entered in any such
proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Borrower or any of its
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied

 



--------------------------------------------------------------------------------



 



against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within thirty days after its issue or levy; or
     (h) Judgments. There is entered against the Borrower or any of its
Subsidiaries (i) one or more final judgments or orders for the payment of money
in an aggregate amount (as to all such judgments or orders) exceeding
$15,000,000 (to the extent not covered by independent third-party insurance as
to which the insurer has been notified of the claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
would reasonably be expected to have a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of ten consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of one or more Loan Parties under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$15,000,000, or (ii) one or more Loan Parties or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$15,000,000; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Loan Obligations,
ceases to be in full force and effect or ceases to give the effect to any
material part of the Liens purposed to be created thereby; or any Loan Party
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan
Document; or
     (k) Change of Control. There occurs any Change of Control.
     9.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
     (c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or at equity;

 



--------------------------------------------------------------------------------



 



provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
     9.03 Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations, subject to the provisions of
Sections 2.14 and 2.15, shall be applied by the Administrative Agent in the
following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and the Collateral Agent,
and amounts payable under Article III) payable to the Administrative Agent and
the Collateral Agent in their capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings
and fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between the Borrower or any of its
Subsidiaries and any Lender or any Affiliate of a Lender to the extent such Swap
Contract is permitted by Section 8.03(d), ratably among the Lenders (and, in the
case of such Swap Contracts, Affiliates of Lenders) and the L/C Issuer in
proportion to the respective amounts described in this clause Third held by
them;
     Fourth, to (a) payment of that portion of the Obligations constituting
unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Contract between the Borrower or any of its Subsidiaries and any Lender or
any Affiliate of a Lender to the extent such Swap Contract is permitted by
Section 8.03(d), (c) payments of amounts due under any Treasury Management
Agreement between the Borrower or any of its Subsidiaries and any Lender or any
Affiliate of a Lender and (d) Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit to the extent not
otherwise Cash Collateralized by the Borrower pursuant to Sections 2.03 and
2.14, ratably among the Lenders (and, in the case of such Swap Contracts and
Treasury Management Agreements, Affiliates of Lenders) and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit

 



--------------------------------------------------------------------------------



 



have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
ARTICLE X
ADMINISTRATIVE AGENT AND COLLATERAL AGENT
     10.01 Appointment and Authorization of Administrative Agent and Collateral
Agent.
     (a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.
     (b) Each of the Lenders hereby irrevocably appoints, designates and
authorizes the Collateral Agent to take such action on its behalf under the
provisions of this Agreement and each Collateral Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any Collateral Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any Collateral Document, the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or therein, nor shall the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any Collateral Document or otherwise exist against the
Collateral Agent. Without limiting the generality of the foregoing sentence, the
use of the term “agent” herein and in the Collateral Documents with reference to
the Collateral Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The Collateral Agent shall act on behalf of the Lenders
with respect to any Collateral and the Collateral Documents, and the Collateral
Agent shall have all of the benefits and immunities (i) provided to the
Administrative Agent under the Loan Documents with respect to any acts taken or
omissions suffered by the Collateral Agent in connection with any Collateral or
the Collateral Documents as fully as if the term “Administrative Agent” as used
in such Loan Documents included the Collateral Agent with respect to such acts
or omissions, and (ii) as additionally provided herein or in the Collateral
Documents with respect to the Collateral Agent.
     10.02 Rights as a Lender.
     The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 



--------------------------------------------------------------------------------



 



     10.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Loan Party, a
Lender or the L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     10.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of

 



--------------------------------------------------------------------------------



 



Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     10.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     10.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Collateral Agent, L/C Issuer
and Swing Line Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Collateral Agent, L/C Issuer and Swing Line Lender, (ii) the retiring Collateral
Agent, L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the

 



--------------------------------------------------------------------------------



 



retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
     10.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     10.08 No Other Duties. Anything herein to the contrary notwithstanding,
none of the bookrunners, arrangers, syndication agents, documentation agents or
co-agents shall have any powers, duties or responsibilities under this Agreement
or any of the other Loan Documents, except in its capacity, as applicable, as
the Administrative Agent, Collateral Agent, a Lender or the L/C Issuer
hereunder.
     10.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in
such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the L/C
Issuer or to authorize the Administrative Agent to vote in respect of the claim
of any Lender or the L/C Issuer in any such proceeding.

 



--------------------------------------------------------------------------------



 



     10.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent and the Collateral Agent, at its
option and in its discretion:
     (a) to release any Lien on any property granted to or held under any Loan
Document (i) upon termination of the Commitments and payment in full of all
Obligations under the Loan Documents (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is
transferred or to be transferred as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document or any Recovery
Event, or (iii) is approved in accordance with Section 11.01;
     (b) to subordinate any Lien on any property granted to or held under any
Loan Document to the holder of any Lien on such property that is permitted by
Section 8.01(j); and
     (c) to release any Guarantor from its obligations under the Guaranty
provided hereunder if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
     Upon request by the Administrative Agent or the Collateral Agent at any
time, the Required Lenders will confirm in writing the authority of the
Collateral Agent to release or subordinate its interest in particular types or
items of property, and of the Administrative Agent to release any Guarantor from
its obligations under the Guaranty pursuant to this Section 10.10.
ARTICLE XI
MISCELLANEOUS
     11.01 Amendments, Etc. Except as expressly provided hereinbelow, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent on behalf of the Required Lenders upon
receipt of a consent and direction letter from the Required Lenders) and the
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that:
     (a) no such amendment, waiver or consent (however characterized) shall
effective without the written consent of each Lender directly affected thereby
(whose consent shall be sufficient therefor without the consent of the Required
Lenders) to:
     (i) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent set forth in Section 5.02, or of any Default or Event of Default, or a
mandatory reduction in Commitments shall not be considered an extension or
increase in Commitments for purposes hereof);

 



--------------------------------------------------------------------------------



 



     (ii) postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) or any scheduled reduction
of Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced;
     (iii) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such amount; provided, however, that only the consent of the Required
Lenders shall be necessary to (A) amend the definition of “Default Rate” or
waive any obligation of the Borrower to pay interest or Letter of Credit Fees at
the Default Rate or (B) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;
     (iv) change any provision of this Section 11.01 or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;
     (v) release all or substantially all of the Collateral without the written
consent of each Lender whose Obligations are secured by such Collateral; or
     (vi) release the Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 8.04 or Section 8.05, all
or substantially all of the value of the Guaranty without the written consent of
each Lender whose Obligations are guarantied thereby, except to the extent such
release is permitted pursuant to Section 10.10 (in which case such release may
be made by the Administrative Agent acting alone);
     (b) unless also signed by the L/C Issuer, no amendment, waiver or consent
shall affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
     (c) unless also signed by the Swing Line Lender, no amendment, waiver or
consent shall affect the rights or duties of the Swing Line Lender under this
Agreement; or
     (d) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;
provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letters may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (A) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender and (B) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, (iii) each Lender is entitled to vote as such
Lender sees fit on any bankruptcy reorganization plan that affects the Loans,
and each Lender

 



--------------------------------------------------------------------------------



 



acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein
and (iv) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Loan Parties (i) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.
     11.02 Notices; Effectiveness; Electronic Communications.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to any Loan Party, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
     Notices and other communications sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received; notices and other communications sent by telecopier shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by

 



--------------------------------------------------------------------------------



 



electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each Loan Party, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to
each Loan Party, the Administrative Agent, the L/C Issuer and the Swing Line
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic

 



--------------------------------------------------------------------------------



 



Loan Notices and Swing Line Loan Notices) purportedly given by or on behalf of
any Loan Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder or under any other Loan Document
(including the imposition of the Default Rate) preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
     11.04 Expenses; Indemnity; and Damage Waiver.
     (a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with

 



--------------------------------------------------------------------------------



 



this Agreement and the other Loan Documents, including its rights under this
Section, or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
     (b) Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any Subsidiary, or any Environmental
Liability related in any way to the Borrower or any Subsidiary, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Loan Party, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by any Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no Loan Party shall assert, and each Loan Party hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or

 



--------------------------------------------------------------------------------



 



thereby, any Loan or Letter of Credit or the use of the proceeds thereof. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
     11.05 Payments Set Aside. To the extent that any payment by or on behalf of
any Loan Party is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
     11.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),

 



--------------------------------------------------------------------------------



 



participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5 million in the case of an assignment of a
Revolving Commitment (and the related Revolving Loans thereunder) and $5 million
in the case of an assignment of the Term Loan unless (x) the Revolving
Commitment (and the related Revolving Loans thereunder) or the Term Loan subject
to such assignment is the full amount of the assignor’s Revolving Commitment
(and the related Revolving Loans thereunder) or Term Loan, as applicable, or
(y) each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations in
respect of its Revolving Commitment (and the related Revolving Loans thereunder)
and its outstanding Term Loan on a non-pro rata basis;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any

 



--------------------------------------------------------------------------------



 



Term Loan Commitment or Revolving Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the Commitment subject to
such assignment, an Affiliate of such Lender or an Approved Fund with respect to
such Lender and (2) any Term Loan to a Person that is not a Lender, an Affiliate
of a Lender or an Approved Fund; and
     (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of Revolving Loans and Revolving Commitments.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) a natural person.
     (vi) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Revolving Commitment Percentage. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment

 



--------------------------------------------------------------------------------



 



and Assumption covering all of the assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender, The Register shall be available for
inspection by the Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, Defaulting Lender or the Borrower or any of
the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso of Section 11.01 that affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by Law, each Participant also shall be entitled to the benefits of Section 11.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.
     (e) Limitations on Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

 



--------------------------------------------------------------------------------



 



     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty days’ notice to
the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’
notice to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder (subject to such Lender’s consent); provided, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
Bank of America as L/C Issuer or Swing Line Lender, as the case may be. If Bank
of America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (1) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (2) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
     11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to become a Lender pursuant to Section 2.01(c) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Loan Party and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.
     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than

 



--------------------------------------------------------------------------------



 



(x) any such information that is available to the Administrative Agent, any
Lender or the L/C Issuer on a nonconfidential basis prior to disclosure by the
Borrower or any Subsidiary and (y) any such information received from the
Borrower or any Subsidiary after the date hereof which is clearly identified at
the time of delivery as nonconfidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States federal and state
securities Laws.
     11.08 Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Loan Party against any and all of the obligations of such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application. Notwithstanding
the provisions of this Section 11.08, if at any time any Lender, the L/C Issuer
or any of their respective Affiliates maintains one or more deposit accounts for
the Borrower or any other Loan Party into which Medicare and/or Medicaid
receivables are deposited, such Person shall waive the right of setoff set forth
herein.
     11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 



--------------------------------------------------------------------------------



 



     11.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
     11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.
     11.13 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) a Lender (a “Non-Consenting Lender”) does not consent to a
proposed change, waiver, discharge or termination with respect to any Loan
Document that has been approved by the Required Lenders as provided in
Section 11.01 but requires unanimous consent of all Lenders or all Lenders
directly affected thereby (as applicable) or (iv) any Lender is a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b), unless waived by the Administrative Agent in
its discretion;

 



--------------------------------------------------------------------------------



 



     (b) such Lender shall have received payment of an amount equal to 100% of
the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
     (d) such assignment does not conflict with applicable Laws; and
     (e) in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable assignee consents
to the proposed change, waiver, discharge or termination; provided that the
failure by such Non-Consenting Lender to execute and deliver an Assignment and
Assumption shall not impair the validity of the removal of such Non-Consenting
Lender and the mandatory assignment of such Non-Consenting Lender’s Commitments
and outstanding Loans and participations in L/C Obligations and Swing Line Loans
pursuant to this Section 11.13 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Assumption.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     11.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.
     (b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS SITTING IN COOK COUNTY AND
OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF SUCH STATE, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 



--------------------------------------------------------------------------------



 



     (c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     11.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Loan Parties acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Loan Parties and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arrangers, on the other hand, (B) each of the Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Loan Parties is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and the Arrangers each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Loan
Parties or any of their respective Affiliates, or any other Person and (B) none
of the Administrative Agent or the Arrangers has any obligation to the Loan
Parties or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent and the Arrangers
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Administrative Agent or the Arrangers has
any obligation to disclose any of such interests to the Loan Parties and their
respective Affiliates. To the fullest extent permitted by Law, each of the Loan
Parties hereby waives and releases any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 



--------------------------------------------------------------------------------



 



     11.17 Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
     11.18 Subordination of Intercompany Indebtedness. Each holder of
Intercompany Indebtedness (each a “Holder”) and each issuer of Intercompany
Indebtedness (each a “Maker”) agrees with the Administrative Agent and the other
holders of the Obligations as follows:
     (a) Subordination. The payment of principal, interest, fees and other
amounts with respect to Intercompany Indebtedness is expressly subordinated to
the Obligations.
     (b) Payments. If an Event of Default has occurred and is continuing, no
Maker may make, and no Holder may take, demand, receive or accept, any payment
with respect to Intercompany Indebtedness.
     (c) Payments Held in Trust. In the event any payment of principal or
interest or distribution of property of any Maker on or in respect of
Intercompany Indebtedness shall be received by any Holder in violation of this
Section 11.18, such payment or distribution shall be held in trust for the
Administrative Agent, for the benefit of the holders of the Obligations, and
such Holder will forthwith turn over any such payments in the form received,
properly endorsed or assigned, to the Administrative Agent, for the benefit of
the holders of the Obligations.
     (d) Enforcement. No Holder shall be entitled to demand payment of or
accelerate any Intercompany Indebtedness or to exercise any remedies or take any
actions against any Maker to enforce any of such Holder’s rights with respect to
Intercompany Indebtedness.
     (e) Collateral. No Holder will ask, demand, accept, or receive any
collateral security from any Loan Party for the payment of Intercompany
Indebtedness, and any collateral security for the payment of Intercompany
Indebtedness that any Holder may now or hereafter have on any property of any
Loan Party is expressly subordinated to the Liens of the Administrative Agent,
for the benefit of the holders of the Obligations, securing the Obligations.
     (f) Attorney in Fact. Each Holder irrevocably authorizes and directs the
Administrative Agent and any trustee in bankruptcy, receiver, custodian or
assignee for the benefit of creditors of any Maker, whether in voluntary or
involuntary liquidation, dissolution or reorganization, in its behalf to take
such action as may be necessary or appropriate to effectuate the subordination
provided for in this Section 11.18 and irrevocably appoints, which appointment
is coupled with an interest, upon the occurrence and during the continuation of
any Event of Default, the Administrative Agent, or any such trustee, receiver,
custodian or assignee, its attorneys in fact for such purpose with full powers
of substitution and revocation.
     (g) Proof and Vote of Claims. Each Holder irrevocably appoints, which
appointment is irrevocable and coupled with an interest, the Administrative
Agent as such Holder’s true and lawful attorney, with full power of
substitution, in the name of such Holder, the Administrative

 



--------------------------------------------------------------------------------



 



Agent, the holders of the Obligations or otherwise, for the sole use and benefit
of the Administrative Agent, to the extent permitted by Law, to prove and vote
all claims relating to Intercompany Indebtedness, and to receive and collect all
distributions and payments to which such Holder would be otherwise entitled on
any liquidation of any Maker or any of its property or in any proceeding
affecting any Maker or its property under any Debtor Relief Laws.
     (h) No Interference. Each Holder agrees (i) not to take any action as the
holder of Intercompany Indebtedness that will impede, interfere with or restrict
or restrain the exercise by the Administrative Agent of its rights and remedies
under the Loan Documents and (ii) upon the commencement of any proceeding under
Debtor Relief Laws, to take such actions as the holder of Intercompany
Indebtedness as may be reasonably necessary or appropriate to effectuate the
subordination provided hereby. In furtherance thereof, each Holder, in its
capacity as a holder of Intercompany Indebtedness, agrees not to oppose any
motion filed or supported by the Administrative Agent or any other holder of the
Obligations for relief from stay or for adequate protection in respect of the
Obligations and not to oppose any motions supported by the Administrative Agent
or any other holder of the Obligations for any Loan Party’s use of cash
collateral or post petition borrowing from any of the Lenders or the
Administrative Agent.
     11.19 USA PATRIOT Act. Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of the Loan Parties and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify the Loan
Parties in accordance with the Patriot Act. The Loan Parties shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.
     11.20 Judgment Currency. If, for purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or in any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjusted to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or such Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may, be agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

          BORROWER:  HURON CONSULTING GROUP INC.,
a Delaware corporation
      By:   /s/ James K. Rojas         Name:   James K. Rojas        Title:  
Chief Operating Officer and Chief Financial Officer      GUARANTORS:  HURON
CONSULTING GROUP HOLDINGS LLC,
a Delaware limited liability company
      By:   /s/ James K. Rojas         Name:   James K. Rojas        Title:  
Chief Operating Officer and Chief Financial Officer        HURON CONSULTING
SERVICES LLC,
a Delaware limited liability company
      By:   /s/ James K. Rojas         Name:   James K. Rojas        Title:  
Chief Operating Officer and Chief Financial Officer        WELLSPRING MANAGEMENT
SERVICES LLC,
formerly known as SPELTZ & WEIS LLC,
a Delaware limited liability company
      By:   /s/ James K. Rojas         Name:   James K. Rojas        Title:  
Chief Operating Officer and Chief Financial Officer        HURON DEMAND LLC,
a Delaware limited liability company
      By:   /s/ James K. Rojas         Name:   James K. Rojas        Title:  
Chief Operating Officer and Chief Financial Officer        HURON TECHNOLOGIES
INC.,
a Delaware corporation
      By:   /s/ James K. Rojas         Name:   James K. Rojas        Title:  
Chief Operating Officer and Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent
      By:   /s/ Bozena Janociak         Name:   Bozena Janociak        Title:  
Assistant Vice President      LENDERS:   BANK OF AMERICA, N.A.,
as L/C Issuer, Swing Line Lender and Lender
      By:   /s/ David Bacon         Name:   David Bacon        Title:   SVP     
  JPMORGAN CHASE BANK, N.A.,
as Lender
      By:   /s/ Katherine M. Aring         Name:   Katherine M. Aring       
Title:   Officer        PNC BANK, NATIONAL ASSOCIATION,
as Lender
      By:   /s/ Jon Hinard         Name:   Jon Hinard        Title:   Senior
Vice President        HARRIS N.A.,
as Lender
      By:   /s/ Marc Pressler         Name:   Marc Pressler        Title:  
Senior Vice President        KEYBANK NATIONAL ASSOCIATION,
as Lender
      By:   /s/ Jeffrey Kalinowski         Name:   Jeffrey Kalinowski       
Title:   Senior Vice President     

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK,
as Lender
      By:   /s/ Brad McDougall         Name:   Brad McDougall        Title:  
Vice President        THE NORTHERN TRUST COMPANY,
as Lender
      By:   /s/ Morgan A. Lyons         Name:   Morgan A. Lyons        Title:  
Senior Vice President        RBS CITIZENS, N.A.,
as Lender
      By:   /s/ Mark Wegener         Name:   Mark Wegener        Title:   Senior
Vice President        THE PRIVATEBANK AND TRUST COMPANY,
as Lender
      By:   /s/ Michael Stellato         Name:   Michael Stellato       
Title:   Officer        FIRSTMERIT BANK, N.A.,
as Lender
      By:   /s/ Tim Daniels         Name:   Tim Daniels        Title:   Vice
President        NORTHBROOK BANK & TRUST COMPANY,
as Lender
      By:   /s/ Nathan Margol         Name:   Nathan Margol        Title:   Vice
President     

[SCHEDULES AND EXHIBITS INTENTIONALLY OMITTED]

 